Exhibit 10.1

 

 

 

ASSET PURCHASE AGREEMENT

 

DATED AS OF DECEMBER 1, 2010

 

BY AND AMONG

 

DELTA INVESTMENTS & DEVELOPMENT, LLC,

 

AS PURCHASER, AND

 

COLUMBIA PROPERTIES VICKSBURG, LLC

 

AS SELLER

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I Definitions

1

 

 

 

1.1

CERTAIN DEFINITIONS

1

1.2

OTHER DEFINITIONAL AND INTERPRETIVE MATTERS

9

 

 

 

ARTICLE II Purchase and Sale of Assets; Assumption of Liabilities

10

 

 

 

2.1

PURCHASE AND SALE OF ASSETS

10

2.2

EXCLUDED ASSETS

11

2.3

ASSUMPTION OF LIABILITIES

12

2.4

EXCLUDED LIABILITIES

12

2.5

PROCEDURES FOR ASSUMPTION OF AGREEMENTS

12

2.6

FURTHER CONVEYANCES AND ASSUMPTIONS

13

2.7

BULK SALES LAW

14

 

 

 

ARTICLE III Consideration

14

 

 

 

3.1

CONSIDERATION

14

3.2

ESCROWED FUNDS

14

3.3

PAYMENT OF PURCHASE PRICE; ASSUMPTION OF ASSUMED LIABILITIES

14

3.4

RESERVED

14

 

 

 

ARTICLE IV Closing and Termination

14

 

 

 

4.1

CLOSING DATE

14

4.2

DELIVERIES BY THE SELLER

15

4.3

DELIVERIES BY PURCHASER

15

4.4

TERMINATION OF AGREEMENT

16

4.5

PROCEDURE UPON TERMINATION

17

4.6

EFFECT OF TERMINATION

17

 

 

 

ARTICLE V Representations and Warranties of the Seller

18

 

 

 

5.1

THE SELLER’S REPRESENTATIONS AND WARRANTIES

18

5.2

ORGANIZATION AND GOOD STANDING

18

5.3

AUTHORIZATION OF AGREEMENT

18

5.4

CONFLICTS; CONSENTS OF THIRD PARTIES

19

5.5

TITLE TO PURCHASED ASSETS

19

5.6

FINANCIAL STATEMENTS

19

5.7

ABSENCE OF CERTAIN CHANGES OR EVENTS

20

5.8

PROPERTY

20

5.9

AGREEMENTS, CONTRACTS AND COMMITMENTS

20

5.10

LITIGATION; ORDERS

21

5.11

ENVIRONMENTAL MATTERS

21

5.12

LABOR MATTERS

21

5.13

EMPLOYEE BENEFITS

22

5.14

FINANCIAL ADVISORS

23

5.15

PERMITS; COMPLIANCE WITH LAWS

23

5.16

TAXES

23

5.17

VESSEL

24

 

i

--------------------------------------------------------------------------------


 

5.18

ACCOUNTS AND NOTES RECEIVABLE AND PAYABLE

24

5.19

NO OTHER REPRESENTATIONS OR WARRANTIES; SCHEDULES

25

 

 

 

ARTICLE VI Representations and Warranties of Purchaser

25

 

 

 

6.1

PURCHASER’S REPRESENTATIONS AND WARRANTIES

25

6.2

ORGANIZATION AND GOOD STANDING

26

6.3

AUTHORIZATION OF AGREEMENT

26

6.4

CONFLICTS; CONSENTS OF THIRD PARTIES

26

6.5

LITIGATION

27

6.6

FINANCIAL ADVISORS

27

6.7

FINANCIAL CAPABILITY

27

6.8

LICENSABILITY OF PURCHASER AND PRINCIPALS

27

6.9

COMPLIANCE WITH GAMING LAWS AND LIQUOR LAWS

27

6.10

CITIZENSHIP

28

6.11

PURCHASED ASSETS “AS IS”; PURCHASER’S ACKNOWLEDGMENT REGARDING SAME

28

 

 

 

ARTICLE VII Indemnification

29

 

 

 

7.1

INDEMNIFICATION OBLIGATIONS OF PURCHASER

29

7.2

INDEMNIFICATION OBLIGATIONS OF THE SELLER

29

7.3

LIMITATIONS.

29

 

 

 

ARTICLE VIII Pre-Closing Covenants and Agreements

29

 

 

 

8.1

ACCESS TO INFORMATION

29

8.2

CONDUCT OF THE BUSINESS PENDING THE CLOSING

30

8.3

REGULATORY APPROVALS

30

8.4

FURTHER ASSURANCES

31

8.5

CONFIDENTIALITY

31

8.6

PRESERVATION OF RECORDS

31

8.7

PUBLICITY

32

8.8

SUPPLEMENTATION AND AMENDMENT OF SCHEDULES

32

 

 

 

ARTICLE IX Additional Agreements

32

 

 

 

9.1

EMPLOYEES

32

9.2

RESERVATIONS; CHIPS; CUSTOMER INFORMATION AND PROPERTY

33

9.3

CERTAIN TRANSACTIONS

35

9.4

INSURANCE POLICIES

35

9.5

INSURANCE; CASUALTY AND CONDEMNATION

35

9.6

POST-CLOSING USE OF MARKS ASSOCIATED WITH THE CASINO BUSINESS

36

9.7

NO CONTROL

37

9.8

EMPLOYEE SOLICITATION

37

 

 

 

ARTICLE X Conditions to Closing

37

 

 

 

10.1

CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

37

10.2

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE SELLER

38

10.3

CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER AND THE SELLER

38

10.4

FRUSTRATION OF CLOSING CONDITIONS

39

 

 

 

ARTICLE XI Taxes

39

 

ii

--------------------------------------------------------------------------------


 

11.1

TRANSFER TAXES

39

11.2

PURCHASE PRICE ALLOCATION

39

 

 

 

ARTICLE XII Miscellaneous

39

 

 

 

12.1

EXPENSES

39

12.2

INJUNCTIVE RELIEF

39

12.3

SUBMISSION TO JURISDICTION; CONSENT TO SERVICE OF PROCESS

39

12.4

WAIVER OF RIGHT TO TRIAL BY JURY

40

12.5

ENTIRE AGREEMENT; AMENDMENTS; WAIVERS AND CONFLICTS

40

12.6

GOVERNING LAW

40

12.7

NOTICES

40

12.8

SEVERABILITY

41

12.9

BINDING EFFECT; ASSIGNMENT

41

12.10

RESERVED

41

12.11

RELEASE

41

12.12

TERMINATION OF REPRESENTATIONS AND WARRANTIES

42

12.13

SCHEDULES

42

12.14

COUNTERPARTS

42

12.15

CONFIDENTIAL TREATMENT

42

12.16

NO THIRD-PARTY BENEFICIARIES

42

 

Exhibits

 

 

 

 

 

 

 

 

 

Exhibit A

 

-

 

Escrow Agreement

Exhibit B

 

-

 

[Reserved]

Exhibit C

 

-

 

Special Warranty Deed

Exhibit D

 

-

 

Assignment of Leases

Exhibit E

 

-

 

Assignment and Assumption Agreement

Exhibit F

 

-

 

Bill of Sale

Exhibit G

 

-

 

Customer Database

Exhibit H

 

-

 

Non-Foreign Affidavit

 

 

 

 

 

Schedules

 

 

 

 

 

 

 

 

 

Schedule 1.1.1

 

-

 

Seller Knowledge Parties

Schedule 2.1(a)

 

-

 

Assumed Leased Real Property

Schedule 2.1(d)

 

-

 

Equipment

Schedule 2.1(f)

 

-

 

Assumed Agreements

Schedule 2.2(c)

 

-

 

Excluded Agreements

Schedule 2.2(k)

 

-

 

Excluded Intellectual Property

Schedule 5.4(a)

 

-

 

Conflicts

Schedule 5.4(b)

 

-

 

Seller Consents of Third Parties

Schedule 5.5

 

-

 

Title to Purchased Assets

Schedule 5.6

 

-

 

Financial Statements

Schedule 5.8(a)

 

-

 

Owned Real Property

Schedule 5.8(b)

 

-

 

Leased Real Property

Schedule 5.9

 

-

 

Material Contracts

Schedule 5.10

 

-

 

Litigation; Orders

Schedule 5.11

 

-

 

Compliance with Environmental Laws

Schedule 5.12(b)

 

-

 

Employment Agreements

 

iii

--------------------------------------------------------------------------------


 

Schedule 5.12(e)

 

-

 

Employee Information

Schedule 5.13(a)

 

-

 

Seller Benefit Plans

Schedule 5.13(b)

 

-

 

Assumed Benefit Plans

Schedule 5.14

 

-

 

Financial Advisors

Schedule 5.15

 

-

 

Permits; Compliance with Laws

Schedule 5.17(a)

 

-

 

Vessel

Schedule 5.18(a)

 

-

 

Accounts and Notes Receivable and Payable

Schedule 9.2(a)

 

-

 

Reservations

Schedule 9.2(d)

 

-

 

Safe Deposit Boxes

Schedule 10.1(c)

 

-

 

Roof Repair and Mold Remediation

Schedule 11.2

 

-

 

Purchase Price Allocation

 

 

 

 

 

Purchaser Schedules

 

 

 

 

 

 

 

Schedule 6.4(b)

 

-

 

Purchaser Consents of Third Parties

Schedule 6.6

 

-

 

Purchaser Financial Advisors

Schedule 10.1(b)

 

-

 

Purchaser Required Governmental Consents

 

iv

--------------------------------------------------------------------------------

 


 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (“Agreement”), dated as of December 1, 2010 (the
“Effective Date”), is by and among COLUMBIA PROPERTIES VICKSBURG, LLC, a
Mississippi limited liability company (the “Seller”), and DELTA INVESTMENTS &
DEVELOPMENT, LLC, a Nevada limited liability company (“Purchaser”).  Each of the
Seller and Purchaser is a “Party” and collectively they are the “Parties” to
this Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Seller presently owns and operates the Horizon Vicksburg Casino in
Vicksburg, Mississippi;

 

WHEREAS, the Seller desires to sell, transfer and assign to Purchaser, and
Purchaser desires to purchase, acquire and assume from the Seller the Purchased
Assets and the Assumed Liabilities, all as more specifically provided herein;

 

WHEREAS, in connection with the execution and delivery of this Agreement and
concurrent with the same, Purchaser, the Seller and Chicago Title and Trust
Company, as escrow agent (the “Escrow Agent”) have entered into the Escrow
Agreement attached hereto as Exhibit A (the “Escrow Agreement”), pursuant to
which Purchaser has deposited Three Hundred Thousand & No/100 Dollars
($300,000.00) (the “Escrowed Funds”) with the Escrow Agent;

 

NOW, THEREFORE in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the Parties hereby agree as follows:

 

ARTICLE I
Definitions

 

1.1           Certain Definitions.  For purposes of this Agreement, the
following terms shall have the meanings specified or referenced below:

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise; provided, however, that with respect to
the Seller, the term does not include any shareholder of Tropicana Entertainment
Inc. or any of such shareholder’s Affiliates.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Ancillary Agreements” means this Agreement, the Confidentiality Agreement, the
Escrow Agreement, the Bill of Sale, the Assignment and Assumption Agreement, and
other agreements contemplated by or under this Agreement.

 

“Assignment and Assumption Agreement” has the meaning set forth in Section
4.2(b).

 

“Assumed Agreements” means, collectively, those Contracts set forth on Schedule
2.1(f) to which the Seller is a party, but excluding the Excluded Agreements.

 

1

--------------------------------------------------------------------------------


 

“Assumed Benefit Plan” has the meaning set forth in Section 5.13(b).

 

“Assumed Intellectual Property” means the name “Horizon.”

 

“Assumed Leased Real Property” means those certain leases and/or subleases and
other agreements listed on Schedule 2.1(a).

 

“Assumed Liabilities” has the meaning set forth in Section 2.3.

 

“Audited Financial Information” has the meaning set forth in Section 5.6.

 

“Bill of Sale” has the meaning set forth in Section 4.2(d).

 

“Business Day” means any day of the year on which national banking institutions
in New York City are open to the public for conducting business and are not
required or authorized to close.

 

“Cage Cash” means all cash contained in the cage, TITO (Ticket In, Ticket Out)
exchange devices, slot change booths, count rooms and drop boxes at the Casino
Business.

 

“Casino Business” means all of the Seller’s riverboat gambling, gaming,
hospitality, restaurant, entertainment and related businesses, as currently
conducted in Vicksburg, Mississippi.

 

“Challenge” means, with respect to any Order, an appeal, notice of appeal,
motion to amend or make additional findings of fact, motion to alter or amend
judgment, motion for rehearing or motion for new trial, request for stay, motion
or petition for reconsideration, application or request for review, or other
similar motion, application, notice or request.

 

“Closing” has the meaning set forth in Section 4.1.

 

“Closing Date” has the meaning set forth in Section 4.1.

 

“Closing Date Purchase Price” has the meaning set forth in Section 3.3.

 

“Code” means the Internal Revenue Code of 1986, as amended and currently enacted
as of the Effective Date.

 

“Collective Bargaining Agreement” means any Contract or other binding agreement
or arrangement with any labor union or organization, works council or other
similar employee representative.

 

“Confidentiality Agreement” has the meaning set forth in Section 8.5.

 

“Contract” means any indenture, note, bond, mortgage, deed of trust, deed of
constitution of mortgage, mortgage note pledge agreement, loan agreement,
franchise agreement, lease, sublease, license, sublicense, purchase order and
other contract, agreement, arrangement, commitment or instrument, whether
written or oral, to which the Seller is a party or by which it may be bound, or
to which its properties are or may be subject.

 

“Customer Database” means all customer databases, customer lists, historical
records of customers and any other customer information collected and used by
the Seller in connection with marketing and promoting the Casino Business.

 

2

--------------------------------------------------------------------------------


 

“Damages” has the meaning set forth in Section 7.1.

 

“Deposits” has the meaning set forth in Section 2.1(h).

 

“Disclosure Schedules” means the Schedules and the Purchaser Schedules.

 

“Documents” means all files, documents, instruments, papers, books, reports,
records, tapes, microfilms, photographs, letters, budgets, forecasts, ledgers,
journals, title policies, customer lists, regulatory filings, operating data and
plans, marketing documentation (sales brochures, flyers, pamphlets, web pages,
etc.), and other similar materials of the Seller, in each case whether or not in
electronic form.

 

“Effective Date” has the meaning set forth in the Preamble.

 

“Employees” means all individuals who are employed by the Seller as of the
Effective Date, together with individuals (a) who are hired after the Effective
Date and prior to the Closing or (b) who have or will have re-hire or
reinstatement rights with the Seller under applicable Law or pursuant to a
Contract as of the Closing.

 

“Encumbrance” means any lien, encumbrance, pledge, mortgage, deed of trust,
security interest, claim, lease, charge, option, right of first refusal,
easement, servitude, proxy, voting trust or agreement, transfer restriction
under any shareholder or similar agreement or encumbrance, but does not include
any restrictions under licenses of, or other agreements related to, Intellectual
Property.

 

“Environmental Laws” means all applicable federal, state, municipal, or local
laws, statutes or by laws or ordinances relating to the environment and any
other applicable environmental laws, in each case as amended from time to time.

 

“Equipment” means all machinery, motors, equipment, furniture, fixtures,
furnishings, vehicles, spare parts, leasehold improvements, Gaming Equipment,
Vessel equipment, artwork, desks, chairs, tables, computer and computer-related
hardware and firmware, copiers, telephone lines and numbers, facsimile machines
and other telecommunication equipment, cubicles and miscellaneous office
furnishings and supplies, all food processing and preparation and washing
equipment, racks, trays, buffet tables, flatware, serving ware, utensils,
crockery, plates, cutlery and other similar items, uniforms, napkins, linens and
other tangible personal property held by the Seller.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means, with respect to any entity, any trade or business,
whether or not incorporated, that together with such entity and its subsidiaries
would be deemed a “single employer” within the meaning of Section 4001 of ERISA.

 

“Escrow Account” has the meaning set forth in Section 3.2.

 

“Escrow Agent” has the meaning set forth in the Recitals.

 

“Escrow Agreement” has the meaning set forth in the Recitals.

 

“Escrowed Funds” has the meaning set forth in the Recitals.

 

“Excluded Agreements” means the Contracts listed on Schedule 2.2(c).

 

“Excluded Assets” has the meaning set forth in Section 2.2.

 

3

--------------------------------------------------------------------------------


 

“Excluded Intellectual Property” means all Intellectual Property (except for
Assumed Intellectual Property) of the Seller, including the Intellectual
Property set forth on Schedule 2.2(k).

 

“Excluded Matter” means any one or more of the following: (a) the effect of any
changes in applicable Law or GAAP (b) any change, event or effect arising out of
or resulting from changes in or affecting the (i) travel, hospitality or gaming
industries generally, (ii) travel, hospitality or gaming industries in the
markets or jurisdictions where the Casino Business is located or (iii) the
financial, banking, currency or capital markets in general; (c) any change,
event or effect resulting from the entering into or public announcement of the
transactions contemplated by this Agreement (including any facts or
circumstances relating to Purchaser, its equity owners or investors or their
respective Affiliates (including their respective identities)); (d) any change,
event or effect resulting from any act of terrorism, commencement, escalation,
continuation or cessation of armed hostilities in the United States or
internationally or declaration of war by or against or otherwise involving the
United States; (e) any existing event or occurrence or circumstance with respect
to which Purchaser has knowledge as of the date hereof and any transactions,
changes or events arising in connection with any of the foregoing; (f) any
adverse change to, or effect on, the business of the Seller that is cured in all
material respects as of the Closing Date; and (g) any change to, or effect on,
any of the Excluded Assets.  Further, no event or condition that results
primarily from such events, including any breach or default or event of default
under indebtedness of the Seller or its Affiliates shall be deemed to have,
individually or in the aggregate, a Material Adverse Effect.

 

“Excluded Liabilities” has the meaning set forth in Section 2.4.

 

“FCC License” means the license(s) to operate a base station and two way
security radios at the Casino.

 

“Final Order” means an Order of any court of competent jurisdiction: (a) as to
which no Challenge has been timely filed, or, if any of the foregoing has been
timely filed, it has been disposed of in a manner that upholds and affirms the
subject order in all material respects without the possibility for further
Challenge thereon; (b) as to which the time for instituting or filing a
Challenge shall have expired; and (c) as to which no stay is in effect;
provided, however, the possibility that a motion under Rule 59 or Rule 60 of the
Federal Rules of Civil Procedure (or its substantial equivalent) may be filed
with respect to such Order shall not prevent such Order from being deemed a
Final Order.

 

“Financial Information” has the meaning set forth in Section 5.6.

 

“GAAP” means generally accepted accounting principles in the United States as of
the Effective Date.

 

“Gaming Approvals” means all Permits, authorizations, registrations, findings of
suitability, franchises, entitlements, waivers and exemptions issued by any
Gaming Authority required to permit the Parties to consummate the transactions
contemplated by this Agreement or necessary to permit Purchaser to acquire the
Purchased Assets, assume the Assumed Liabilities and operate the Casino
Business, in each case, after the Closing in substantially the same manner as
owned and operated by the Seller.

 

“Gaming Authorities” means all Governmental Entities with regulatory control or
jurisdiction over the conduct of lawful gaming or gambling, including without
limitation the Mississippi Gaming Commission.

 

“Gaming Equipment” means all gambling games, slot machines, tables, other gaming
equipment and associated gaming equipment of the Seller together with the
Seller’s inventory of gaming chips,

 

4

--------------------------------------------------------------------------------


 

tokens, scrip, markers, gaming supplies and other items that are used by the
Seller in the operation of the Casino Business.

 

“Gaming Laws” or “Gaming Regulations” means the laws, rules, regulations and
orders applicable to the casino, racing, gaming businesses or activities of the
Parties, as in effect from time to time, including the policies, interpretations
and administration thereof by the Gaming Authorities.

 

“Governmental Approval” means any Permit, waiver, or other authorization issued,
granted, given, or otherwise made available by or under the authority of any
Governmental Entity or pursuant to any Law.

 

“Governmental Entity” means any government or governmental or regulatory body
thereof, or quasi-governmental or quasi-regulatory body thereof, or political
subdivision thereof, whether supra-national, federal, state or local, or any
agency, instrumentality or authority thereof, or any court or arbitrator (public
or private).

 

“Hazardous Materials” means any material, substance or waste to which liability
or standards of conduct may be imposed under any Environmental Laws.

 

“Intellectual Property” means (a) patents, domestic and foreign, and patent
disclosures together with all reissuances, continuations, divisionals,
continuations-in-part, revisions, extensions and reexaminations thereof; (b)
trademarks, service marks, trade dress, trade names, corporate names, logos and
slogans, domestic and foreign (and all translations, adaptations, derivations
and combinations of the foregoing), together with all goodwill associated with
each of the foregoing; (c) copyrights and copyrightable works, domestic and
foreign; (d) Internet domain names and web sites; (e) registrations and
applications for any of the foregoing; (f) trade secrets, confidential and
proprietary information, processes, formulae, drawings, specifications, know-how
and inventions; (g) computer software and databases (including source code,
executable code, firmware, data, and technical documentation); (h) licenses; (i)
all rights to sue for past infringements of, and all rights to payment from
licensees of, Intellectual Property owned by the Seller; and (j) all other
intellectual property.

 

“Inventory” means all inventory of the Seller of merchandise held for resale or
use in the Casino Business and all food and beverage inventory, including rights
to vending and concession inventory, held for sale or service to patrons and/or
employees of the Casino Business.

 

“IRS” means the Internal Revenue Service of the United States Department of the
Treasury.

 

“Knowledge of Buyer” and “Buyer’s Knowledge” and words of similar import mean
the actual knowledge of those Persons identified on Schedule 1.1.1.

 

“Knowledge of the Seller” and “Seller’s Knowledge” and words of similar import
mean the actual knowledge of those Persons identified on Schedule 1.1.1.

 

“Law” means any federal, state, provincial, local or foreign law, statute, code,
ordinance, rule, regulation or policy.

 

“Leased Real Property” means those certain leases and/or subleases and other
agreements listed on Schedule 5.8(b).

 

“Legal Proceeding” means any judicial, administrative or arbitral actions,
suits, proceedings (public or private) or claims by or before a Governmental
Entity.

 

5

--------------------------------------------------------------------------------


 

“Liability” means any debt, liability or obligation (whether direct or indirect,
known or unknown, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, or due or to become due) and including all costs and expenses
relating thereto.

 

“Liquor Authorities” means, in any jurisdiction in which the Parties sell and
distribute liquor, the applicable alcoholic beverage commission or other
governmental authority responsible for interpreting, administering and enforcing
the Liquor Laws, including, without limitation, the Alcoholic Beverage Control
Division of the Mississippi Department of Revenue.

 

“Liquor Laws” means the laws, rules, regulations and orders applicable to or
involving the sale and distribution of liquor by the Parties in any
jurisdiction, as in effect from time, including the policies, interpretations
and administration thereof by the applicable Liquor Authorities.

 

“Liquor License” means, in any jurisdiction in which the Parties sell and
distribute liquor, any license, permit, or other authorization to sell and
distribute liquor that is granted or issued by the applicable alcoholic beverage
commission or other governmental authority responsible for interpreting,
administering and enforcing the Liquor Laws.

 

“Master Agreement” means the Amended and Restated Master Purchase and Sale
Agreement between the City of Vicksburg, Mississippi, and Columbia Properties
Vicksburg, LLC dated October 24, 2003.

 

“Material Adverse Effect” means any event, circumstance, change or occurrence
that has a material adverse effect on the Purchased Assets or the business,
operations, assets, liabilities or condition (financial or otherwise) of the
Seller’s Casino Business taken as a whole other than any change to, or effect
on, on any of the Excluded Assets, or resulting from an Excluded Matter.

 

“Material Contract” means any Contract, including any Assumed Agreement, that
(a) has a remaining obligation, whether annually or in the aggregate, for
payment or services by the Seller in excess of One Hundred Thousand Dollars
($100,000.00), and (b) is not cancelable by the Seller upon thirty (30) days or
less notice.

 

“Multiemployer Plan” has the meaning set forth in Section 5.13(d).

 

“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award of a Governmental Entity.

 

“Ordinary Course of Business” means the ordinary and usual course of normal
day-to-day operations of the Casino Business, consistent with past practice.

 

“Owned Real Property” means those certain parcels of real property more
particularly described in Schedule 5.8(a).

 

“Party” or “Parties” has the meaning set forth in the Preamble.

 

“Permits” has the meaning set forth in Section 5.15.

 

“Permitted Encumbrances” means (a) all defects, exceptions, restrictions,
easements, rights of way and encumbrances disclosed in the title policies
previously made available to Purchaser; (b) statutory liens for current Taxes,
assessments or other governmental levies, fees or charges not yet delinquent or
the amount or validity of which is being contested in good faith by appropriate
proceedings and for which

 

6

--------------------------------------------------------------------------------


 

(in either such case) adequate reserves have been accrued on the balance sheet
in accordance with GAAP; (c) mechanics’, carriers’, workers’, repairers’ and
similar Encumbrances arising or incurred in the Ordinary Course of Business not
yet delinquent or the amount and validity of which is being contested in good
faith and that (in either case) are not material to the Casino Business and that
are not resulting from a breach, default or violation by the Seller or its
Affiliates of any Contract or Law; (d) zoning, building codes, entitlement and
other real property use and environmental laws and regulations by any
Governmental Entity provided that such regulations are not violated by the
current use or occupancy of such property or the operation of the Casino
Business, or any violation of which would not have a Material Adverse Effect on
the Casino Business; (e) title of a lessor under a capital or operating lease;
(f) maritime liens that arise by operation of Law during normal operations and
that (i) have not yet been recorded on any vessel abstract or judicially
asserted and (ii) are not past due or which are currently being contested in
good faith by Legal Proceedings disclosed on Schedule 5.10; (g) riparian,
littoral and other rights created by the fact that any portion of the Owned Real
Property formerly comprised, or currently comprises, shores or bottoms of
navigable waters that do not and will not materially interfere with the use of
the property or assets to which they relate in the manner and for the purposes
theretofore used by the Seller; (h) such other imperfections in title, charges,
easements, covenants, conditions, restrictions and other similar Encumbrances
that do not or would not materially interfere with the use or occupancy of the
applicable property and (i) any and all matters that would be disclosed by an
accurate survey or inspection of the applicable property that do not or would
not materially interfere with the use or occupancy of the applicable property. 
The Purchaser shall have until December 10, 2010 to obtain a survey of the
applicable property; and after such time, subsection “(i)” of this definition of
Permitted Encumbrances shall read as follows: any and all matters that would be
disclosed by an accurate survey or inspection of the applicable property.

 

“Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock Seller, trust,
unincorporated organization, Governmental Entity or other entity.

 

“Property” means the Owned Real Property, the Assumed Leased Real Property, the
Vessel, the Equipment, the Gaming Equipment, the Inventory and all other
tangible personal property, fixtures and improvements owned by the Seller and
placed on, attached to or located at or exclusively used in connection with the
operation of the Casino Business.

 

“Property Lease” means the Second Riverboat Property Lease, dated as of June 23,
1993, by and between the Mayor and Aldermen of the City of Vicksburg,
Mississippi, as Lessee, and Harrah’s Vicksburg Corporation, as Lessor, as
amended, supplemented or modified.

 

“Purchase Price” has the meaning set forth in Section 3.1.

 

“Purchased Assets” has the meaning set forth in Section 2.1.

 

“Purchaser” has the meaning set forth in the Preamble.

 

“Purchaser Documents” has the meaning set forth in Section 6.3.

 

“Purchaser Indemnified Parties” has the meaning set forth in Section 7.2.

 

“Purchaser Permits” has the meaning set forth in Section 6.9(a).

 

“Purchaser Schedules” has the meaning set forth in Section 6.1.

 

7

--------------------------------------------------------------------------------


 

“Purchaser Released Parties” has the meaning set forth in Section 12.11.

 

“Qualified Plans” has the meaning set forth in Section 5.13(c).

 

“Real Property” means the Owned Real Property and the Leased Real Property.

 

“Requested Party” has the meaning set forth in Section 8.6.

 

“Required Governmental Consents” has the meaning set forth in Schedule 10.3(c).

 

“Schedules” has the meaning set forth in Section 5.1.

 

“Seller” has the meaning set forth in the Preamble.

 

“Seller Benefit Plans” has the meaning set forth in Section 5.13(a).

 

“Seller Documents” has the meaning set forth in Section 5.3.

 

“Seller Indemnified Parties” has the meaning set forth in Section 7.1.

 

“Seller Released Parties” has the meaning set forth in Section 12.11.

 

“Shipping Act” has the meaning set forth in Section 5.17(b).

 

“Tax” and, with correlative meaning, “Taxes” mean (a) all federal, state or
local taxes, charges or other assessments, including all net income, gross
receipts, capital, sales, use, ad valorem, value added, goods and services,
transfer, franchise, profits, inventory, capital stock, license, withholding,
payroll, employment, social security, unemployment, excise, severance, stamp,
occupation, property and estimated taxes, and (b) all interest, penalties,
fines, additions to tax or additional amounts imposed by any Tax Authority in
connection with any item described in clause (a).

 

“Tax Authority” means any Governmental Entity, instrumentality or employee
thereof, charged with the administration of any Law relating to Taxes.

 

“Tax Return” means all returns, declarations, reports, estimates, information
returns and statements required to be filed in respect of any Taxes.

 

“Termination Date” has the meaning set forth in Section 4.4(b).

 

“Transfer Taxes” has the meaning set forth in Section 11.1.

 

“Transferred Employees” has the meaning set forth in Section 9.1(a).

 

“Unaudited Financial Information” has the meaning set forth in Section 5.6.

 

“Vessel” means the vessel known as The Star of Vicksburg, f/k/a the Merimac 3,
Official Number 587361, including:  (a) all superstructure currently constructed
thereon; (b) plans and specifications therefor, if owned by the Seller; (c)
existing warranties therefor, if any; and (d) all engines, propellers, tenders,
boats, parts, spares, tools, equipment, machinery, gear, implements, broached
and unbroached consumable stores, provisions for furniture, fixtures, fuel,
pumps, anchors, cables, chains, apparel, rigging, tackle, fittings, accessories,
appurtenances, appliances, supplies therefor, inventory parts, ramps, generators
and related equipment (including existing walkways), and all other appurtenances
and

 

8

--------------------------------------------------------------------------------


 

accessories related to the Vessel and owned by the Seller, whether located
onboard the Vessel or elsewhere.

 

“Vessel Bill of Sale” has the meaning set forth in Section 4.2(d).

 

“WARN ACT” means the Worker Adjustment and Retraining Notification Act of 1988
and analogous state and local Law.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as those terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

 

1.2           Other Definitional and Interpretive Matters.

 

(a)           Unless otherwise expressly provided, for purposes of this
Agreement, the following rules of interpretation shall apply:

 

(i)            Calculation of Time Period.  When calculating the period of time
before which, within which or following which any act is to be done or step
taken pursuant to this Agreement, the date that is the reference date in
calculating such period shall be excluded.  If the last day of such period is a
non-Business Day, the period in question shall end on the next succeeding
Business Day.

 

(ii)           Dollars.  Any reference in this Agreement to $ shall mean U.S.
dollars.

 

(iii)          Exhibits/Schedules.  All Exhibits and Schedules annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein.  Any capitalized term used in any Schedule or
Exhibit but not otherwise defined therein shall have the meaning ascribed to
such term in this Agreement.

 

(iv)          Gender and Number.  Any reference in this Agreement to gender
shall include all genders, and words imparting the singular number only shall
include the plural and vice versa.

 

(v)           Headings.  The provision of a Table of Contents, the division of
this Agreement into Articles, Sections and other subdivisions and the insertion
of headings are for convenience of reference only and shall not affect or be
utilized in construing or interpreting this Agreement.  All references in this
Agreement to any “Section” are to the corresponding Section of this Agreement
unless otherwise specified.

 

(vi)          Herein; Including.  Words such as “herein,” “hereinafter,”
“hereof,” “hereby” and “hereunder” refer to this Agreement as a whole and not
merely to a subdivision in which such words appear, unless the context otherwise
requires.  The word “including” shall be deemed to be followed by the words,
“without limitation” whenever used in this Agreement or the Schedules hereto.

 

(b)           The Parties have participated jointly in the negotiation and
drafting of this Agreement and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as jointly drafted
by the Parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any Party by virtue of the authorship of any provision of this
Agreement.

 

9

--------------------------------------------------------------------------------

 


 

ARTICLE II
PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

 

2.1           Purchase and Sale of Assets.  On the terms and subject to the
conditions set forth in this Agreement, at the Closing, pursuant to the terms of
this Agreement, Purchaser shall purchase, acquire and accept from the Seller and
the Seller shall sell, transfer, assign, convey and deliver to Purchaser, free
and clear of all Encumbrances (except for Permitted Encumbrances or Encumbrances
related to the Assumed Liabilities), all of the Purchased Assets.  “Purchased
Assets” shall mean (excluding the Excluded Assets) all of the Seller’s right,
title and interest in the properties, assets and rights of the Seller primarily
related to the Casino Business, including, but not limited to, the following:

 

(a)           the Owned Real Property;

 

(b)           the Assumed Leased Real Property;

 

(c)           the Vessel;

 

(d)           all Equipment, including the Gaming Equipment and the Equipment
set forth on Schedule 2.1(d);

 

(e)           all Inventory;

 

(f)            the Assumed Agreements;

 

(g)           all Cage Cash of the Seller as of the Closing Date;

 

(h)           security, vendor, utility, and other similar deposits, prepayments
or rebates (collectively, “Deposits”) and prepaid payroll and withholding taxes;

 

(i)            all accounts receivable and other current assets;

 

(j)            the prepaid rent of the Seller associated with the Property
Lease;

 

(k)           human resource Documents related to Transferred Employees hired by
Purchaser, to the extent allowed under applicable Law;

 

(l)            all advertising, marketing and promotional materials and all
other printed or written materials;

 

(m)          all transferable Permits, from all permitting, licensing,
accrediting and certifying agencies, and the rights to all data and records held
by such permitting, licensing and certifying agencies;

 

(n)           all warranties and guaranties held by the Seller with respect to
any improvements or personal property located at the Casino Business, to the
extent the same are transferable;

 

(o)           all bookings and reservations for guest, conference and banquet
rooms or other facilities at the Casino Business as of the Closing, together
with all deposits held by Seller with respect thereto;

 

(p)           all Assumed Intellectual Property;

 

(q)           all landline telephone numbers; and

 

10

--------------------------------------------------------------------------------


 

(r)            all goodwill associated with the Casino Business.

 

2.2           Excluded Assets.  Nothing herein contained shall be deemed to
sell, transfer, assign or convey the Excluded Assets to Purchaser, and the
Seller shall retain all right, title and interest to, in and under the Excluded
Assets.  “Excluded Assets” shall mean the following assets of the Seller (but
excluding the Purchased Assets):

 

(a)           all cash and cash equivalents other than Cage Cash;

 

(b)           any and all rights under this Agreement, claims, counterclaims,
demands and causes of action of the Seller;

 

(c)           the Excluded Agreements and any and all rights thereunder;

 

(d)           the Closing Date Purchase Price and the Purchase Price;

 

(e)           all rights (i) under the Seller’s insurance policies relating to
the Casino Business (including health insurance, worker’s compensation insurance
and life insurance), and any right to refunds due with respect to such insurance
policies arising prior to the Closing Date and (ii) under or pursuant to all
warranties (express or implied), representations and guarantees made by third
parties relating to any Excluded Assets;

 

(f)            any (i) human resources Documents related to any Employee who is
not hired by Purchaser; (ii) Documents that the Seller is required by Law to
retain or that the Seller determines are necessary or advisable to retain,
including Tax Returns, financial statements and corporate or other entity
filings; provided, that Purchaser shall have the right to make copies of any
portions of such retained Documents that relate to the Casino Business or any of
the Purchased Assets at Purchaser’s expense and request; (iii) any information
management systems of the Seller, other than those used or held for use
exclusively in the Casino Business and sixty (60) days of free usage by
Purchaser, after Closing Date, of Seller’s back of house systems related to
accounts payable, payroll, general ledger accounting, and human resources that
will be provided and supported, assuming Buyer negotiates with a software
provider for short term software licensing, free of charge; provided further,
two (2) thirty (30) day extensions to the initial usage period will be granted
at a cost of ten thousand dollars ($10,000) per month to the Buyer that will
compensate Seller for administrative support of such systems; provided further,
at the end of the two (2), thirty (30) day extensions, access to the systems and
support will cease; and (iv) minute books, stock ledgers and membership
certificates of the Seller;

 

(g)           any claim, right or interest of the Seller in or to any refund,
rebate, abatement or other recovery for Taxes, together with any interest due
thereon or penalty rebate arising therefrom, for any Tax period (or portion
thereof) ending on or before the Closing Date;

 

(h)           any rights, claims or causes of action of the Seller against third
parties relating to assets, properties, business or operations of the Seller
arising out of events occurring on or prior to the Closing Date;

 

(i)            the Seller’s rights, title and interests in any assets not
related to the Casino Business;

 

(j)            all assets associated with any Seller Benefit Plan, including the
Seller’s rights, title and interests in any (i) assets related to a defined
benefit or defined contribution retirement plan and (ii) assets related to
non-qualified deferred compensation plan (except with respect to any Assumed

 

11

--------------------------------------------------------------------------------


 

Benefit Plan, or to the extent related Liabilities of such Seller Benefit Plans
are assumed by Purchaser); and

 

(k)           the Excluded Intellectual Property.

 

2.3           Assumption of Liabilities.  On the terms and subject to the
conditions set forth in this Agreement, at the Closing, Purchaser shall assume,
effective as of the Closing, and shall timely perform and discharge in
accordance with their respective terms, the following Liabilities (the “Assumed
Liabilities”):

 

(a)           all Liabilities under the Assumed Agreements, including the
Property Lease, the Owned Real Property and the Assumed Leased Real Property;

 

(b)           all Liabilities relating to amounts required to be paid by
Purchaser hereunder;

 

(c)           all Transfer Taxes applicable to the transfer of the Purchased
Assets pursuant to this Agreement;

 

(d)           all Liabilities of the Seller that arise or accrue following the
Closing Date with respect to accrued payroll (including accrued payroll Taxes),
bonus, vacation pay, severance and holiday pay of the Employees and any such
other Liabilities assumed by Purchaser pursuant to Section 9.1; and

 

(e)           all other Liabilities with respect to the Casino Business and the
Purchased Assets that arise or accrue following the Closing Date.

 

2.4           Excluded Liabilities.  Notwithstanding anything in this Agreement
to the contrary, other than the Assumed Liabilities, Purchaser shall not assume,
and shall be deemed not to have assumed, any Liabilities of the Seller, other
than the Assumed Liabilities (the “Excluded Liabilities”).  For the avoidance of
doubt, the Excluded Liabilities shall include, but shall not be limited to, the
following:

 

(a)           all Liabilities arising out of Excluded Assets, including the
Excluded Agreements;

 

(b)           all Liabilities for Taxes of the Seller relating to the Purchased
Assets for any Tax periods (or portions thereof) ending on or before the Closing
Date;

 

(c)           all Liabilities arising out of or relating to any Seller Benefit
Plan;

 

(d)           all Liabilities of the Seller that arise or accrue prior to the
Closing Date with respect to accrued payroll (including accrued payroll Taxes),
bonus, vacation pay, severance and holiday pay of the Employees and any such
other Liabilities with respect to the Employees that arise or accrue prior to
the Closing Date;

 

(e)           all other Liabilities with respect to the Casino Business and the
Purchased Assets that arise or accrue prior to the Closing Date; and

 

(f)            all Liabilities of the Seller under this Agreement.

 

2.5           Procedures for Assumption of Agreements.

 

(a)           Subject to the receipt of any required third-party consents, at
the Closing, the Seller shall assume and assign to Purchaser the Assumed
Agreements.

 

12

--------------------------------------------------------------------------------


 

(b)           Nothing herein shall be deemed to require the conveyance,
assignment or transfer of any Purchased Asset that by its terms or by operation
of Law cannot be conveyed, assigned, transferred or assumed without approval or
consent.  Seller and Purchaser shall cooperate with each other’s reasonable
requests for assistance in the solicitation of any such required approvals or
consents. Notwithstanding anything in this Agreement to the contrary, to the
extent that the sale, assignment, license, sublicense, transfer, conveyance or
delivery or attempted sale, assignment, transfer, conveyance or delivery to
Purchaser of any asset that would be a Purchased Asset or any claim or right or
any benefit arising thereunder or resulting therefrom is prohibited by any
applicable Law or would require any governmental or third party authorizations,
approvals, consents or waivers and such authorizations, approvals, consents or
waivers shall not have been obtained prior to the Closing, the Closing shall
proceed without the sale, assignment, transfer, conveyance or delivery of such
asset unless such failure causes a failure of any of the conditions to Closing
set forth in ARTICLE X, in which event the Closing shall proceed only if the
failed condition is waived by the party entitled to the benefit thereof.  In the
event that the failed condition is waived (except for those conditions set forth
in Section 10.3 hereof, which cannot be waived) and the Closing proceeds without
the transfer or assignment of any such asset, then following the Closing,
Purchaser and the Seller shall use commercially reasonable efforts, and
cooperate with each other, to obtain promptly such authorizations, approvals,
consents and waivers.  Pending such authorization, approval, consent or waiver,
the Parties shall cooperate with each other in any mutually agreeable
arrangement designed to provide Purchaser with all of the benefits of use of
such asset and to the Seller the benefits, including any indemnities, that they
would have obtained had the asset been conveyed to Purchaser at the Closing. 
Once authorization, approval, consent or waiver for the sale, assignment,
transfer, conveyance or delivery of any such asset not sold, assigned,
transferred, conveyed or delivered at Closing is obtained, the Seller shall
assign, transfer, convey and deliver such asset to Purchaser at no additional
cost.  To the extent that any such asset cannot be transferred or the full
benefits or use of any such asset cannot be provided to Purchaser following the
Closing pursuant to this Section 2.5(b), then Purchaser and the Seller shall
enter into such arrangements (including subleasing, sublicensing or
subcontracting) to provide to the parties hereto the economic (taking into
account Tax costs and benefits) and operational equivalent, to the extent
permitted, of obtaining such authorization, approval, consent or waiver and the
performance by Purchaser of the obligations thereunder.  The Seller shall hold
in trust for and pay to Purchaser promptly upon receipt thereof, all income,
proceeds and other monies received by the Seller derived from its use of any
Purchased Asset in connection with the arrangements under this Section 2.5(b).

 

2.6           Further Conveyances and Assumptions.

 

(a)           From time to time following the Closing, to the extent not
transferred to Purchaser pursuant to Section 2.1(k) and to the extent permitted
under applicable Law, the Seller shall, and shall cause its Affiliates to, make
available to Purchaser such data in personnel records of Transferred Employees
as is reasonably necessary for Purchaser to effect the transition of such
Employees into Purchaser’s records, provided that the Seller, at its election,
shall be permitted to retain copies of such data or records in electronic or
paper format.

 

(b)           From time to time following the Closing, the Seller and Purchaser
shall, and shall cause their respective Affiliates to, execute, acknowledge and
deliver all such further conveyances, assignments, consents, notices,
assumptions, releases and acquaintances and such other instruments, and shall
take such further actions, as may be reasonably necessary or appropriate to
assure fully to Purchaser and its respective successors or assigns, the transfer
of all of the properties, rights, titles, interests, estates, remedies, powers
and privileges intended to be conveyed to Purchaser under this Agreement and the
Seller Documents and to assure fully to the Seller and its Affiliates and
successors and assigns, the assumption of the liabilities and obligations
intended to be assumed by Purchaser under this Agreement

 

13

--------------------------------------------------------------------------------


 

and the Seller Documents, and to otherwise make effective the transactions
contemplated hereby and thereby.

 

2.7           Bulk Sales Law.  Purchaser hereby waives, in connection with the
transactions contemplated by this Agreement and the Seller Documents, compliance
by the Seller with the requirements and provisions of any “bulk-transfer”
provision of Article 6 of the Uniform Commercial Code as it is in effect in the
states where the Seller owns assets to be conveyed to Purchaser hereunder and
other similar bulk transfer notice provisions or Laws of any jurisdiction that
may otherwise be applicable with respect to the sale and transfer of any or all
of the Purchased Assets to Purchaser other than bulk-transfer tax notice
provisions.

 

ARTICLE III
CONSIDERATION

 

3.1           Consideration.  The aggregate consideration for the Purchased
Assets shall be (a) an amount in cash equal to Three Million Two Hundred Fifty
Thousand Dollars ($3,250,000.00) (the “Purchase Price”) and (b) the assumption
of the Assumed Liabilities.

 

3.2           Escrowed Funds.  Pursuant to the terms of the Escrow Agreement,
Purchaser has deposited the Escrowed Funds with the Escrow Agent by wire
transfer of immediately available funds to an account designated by the Escrow
Agent (the “Escrow Account”).  The Escrowed Funds will be released by the Escrow
Agent and delivered to either Purchaser or the Seller in accordance with the
provisions of this Agreement and the Escrow Agreement.

 

3.3           Payment of Purchase Price; Assumption of Assumed Liabilities.  On
the Closing Date, (a) Purchaser shall pay to the Seller, by wire transfer of
immediately available United States federal funds into an account designated by
the Seller, an amount (the “Closing Date Purchase Price”) equal to the Purchase
Price (less the amount of the Escrowed Funds applied to the Purchase Price
pursuant to the terms and conditions of the Escrow Agreement), (b) the Escrow
Agent shall release and deliver to the Seller the Escrowed Funds, pursuant to
the terms and conditions of the Escrow Agreement, and (c) the Purchaser shall
assume the Assumed Liabilities by executing and delivering to the Seller the
Assignment and Assumption Agreement, which shall be substantially in the form of
Exhibit E;

 

3.4           Reserved.

 

ARTICLE IV
CLOSING AND TERMINATION

 

4.1           Closing Date.  Unless this Agreement is earlier terminated
pursuant to Section 4.4 hereof, and subject to the satisfaction of the
conditions set forth in Sections 10.1, 10.2 and 10.3 hereof (or the waiver
thereof by the Party entitled to waive the applicable condition), the closing of
the purchase and sale of the Purchased Assets and the assumption of the Assumed
Liabilities provided for in ARTICLE II hereof (collectively, the “Closing”)
shall take place at the offices of Balch & Bingham LLP located at 401 East
Capitol Street, Suite 200, Jackson, Mississippi 39201 (or at such other place as
the Parties may designate in writing) at 10:00 a.m. CT on the second Business
Day following the satisfaction or waiver of the conditions set forth in ARTICLE
X (other than conditions that by their nature are to be satisfied at the
Closing, but subject to the satisfaction or waiver of such conditions), unless
another time or date, or both, are agreed to in writing by the Parties.  The
date on which the Closing shall be held is referred to in this Agreement as the
“Closing Date.”

 

14

--------------------------------------------------------------------------------


 

4.2           Deliveries by the Seller.  At the Closing, the Seller shall
deliver to Purchaser (or Purchaser shall have otherwise received):

 

(a)           a duly executed special warranty deed (as customary in the
applicable jurisdiction) with respect to the Owned Real Property, substantially
in the form of Exhibit C;

 

(b)           a duly executed assignment of leases for each of the leases
comprising the Assumed Leased Real Property, substantially in the form of
Exhibit D;

 

(c)           a duly executed assignment and assumption agreement for the
Assumed Liabilities (the “Assignment and Assumption Agreement”), substantially
in the form of Exhibit E;

 

(d)           a duly executed bill of sale (the “Bill of Sale”) and vessel bill
of sale (“Vessel Bill of Sale”), substantially in the form of Exhibit F;

 

(e)           a duly executed assignment and assumption agreement relating to
the Master Agreement and the Property Lease;

 

(f)            such documentation, identified by Purchaser at least five (5)
days before the date of the Closing, as may be necessary to change the
authorized signatories on any bank accounts, safety deposit boxes and lock boxes
containing Purchased Assets;

 

(g)           the officer’s certificate required to be delivered pursuant to
Section 10.1(b);

 

(h)           a copy (in either electronic or printed form as reasonably
requested by Purchaser) of the Customer Database, which shall be substantially
in the format and contain the categories of information set forth on Exhibit G
and which information shall be current as of the Closing;

 

(i)            duly executed payoff letters, lien releases, UCC termination
statements, and any such other document as may be reasonably necessary, from
each holder of an other Encumbrance that is to be released or discharged at or
prior to the Closing evidencing the satisfaction, release or discharge of such
other Encumbrance;

 

(j)            all other instruments of conveyance and transfer as may be
necessary to convey the Purchased Assets and the Assumed Liabilities to
Purchaser;

 

(k)           such other documents as the Purchaser may reasonably request with
respect to the transactions contemplated by this Agreement;

 

(l)            any real estate transfer tax declaration or similar documents
required under applicable law in connection with the conveyance of the Owned
Real Property or the Assumed Leased Real Property; and

 

(m)          a duly executed Non-Foreign Affidavit substantially in the form
attached hereto as Exhibit H.

 

4.3           Deliveries by Purchaser.  At the Closing, Purchaser shall deliver
to the Seller:

 

(a)           the Closing Date Purchase Price, in immediately available funds,
as set forth in Section 3.2 hereof;

 

(b)           a duly executed copy of the Assignment and Assumption Agreement;

 

15

--------------------------------------------------------------------------------


 

(c)           a duly executed copy of the Bill of Sale and a duly executed copy
of the Vessel Bill of Sale;

 

(d)           a duly executed assignment of leases for each of the leases
comprising the Assumed Leased Real Property;

 

(e)           a duly executed assignment and assumption agreement relating to
the Master Agreement and the Property Lease;

 

(f)            the officer’s certificate required to be delivered pursuant to
Section 10.2(b);

 

(g)           all other instruments of conveyance and transfer as may be
necessary to convey the Purchased Assets and the Assumed Liabilities to
Purchaser; and

 

(h)           such other documents, instruments and certificates as the Seller
may reasonably request with respect to the transactions contemplated by this
Agreement.

 

4.4           Termination of Agreement.  This Agreement may be terminated prior
to the Closing only as follows:

 

(a)           by mutual written consent of the Seller and Purchaser;

 

(b)           by either Purchaser or Seller, if the transactions contemplated
hereby have not been consummated on or prior to 5:00 p.m. CT on May 1, 2011 (as
extended, the “Termination Date”); provided, however, that, if the Closing shall
not have occurred due to the failure to obtain a necessary Permit, consent or
approval of a Governmental Entity and if all other conditions to the respective
obligations of the Parties to close hereunder that are capable of being
fulfilled by the Termination Date shall have been so fulfilled or waived, then
no Party may terminate this Agreement prior to 5:00 p.m. CT on November 1, 2011;
provided, further, that if the Closing shall not have occurred on or before the
Termination Date due to a breach of any representation, warranty, covenant or
agreement contained in this Agreement by Purchaser or the Seller, then the
breaching Party may not terminate this Agreement pursuant to this Section
4.4(b);

 

(c)           by the Purchaser or the Seller, if (i) any Gaming Authority or
Liquor Authority, as the case may be, has issued an Order or notified either
Party, in either case, that such Gaming Authority or Liquor Authority, as the
case may be, will deny or not grant Purchaser any Gaming Approval or Liquor
License, as the case may be, required by the terms of this Agreement or by
applicable Law as a condition to the consummation of the transactions
contemplated by this Agreement, (ii) any Gaming Authority or Liquor Authority,
as the case may be, has advised the Purchaser to withdraw any application for
Gaming Approvals or for a Liquor License, as the case may be, (and such Gaming
Authority or Liquor Authority, as the case may be, has not advised Purchaser to
resubmit such application with modification); or (iii) Purchaser fails to comply
with the covenants contained herein with respect to obtaining any Gaming
Approval or Liquor License, as the case may be, required by the terms of this
Agreement or by applicable Law as a condition to the consummation of the
transactions contemplated by this Agreement;

 

(d)           by either the Seller or Purchaser, if a court of competent
jurisdiction or other Governmental Entity (other than a Gaming Authority or a
Liquor Authority) shall have issued a Final Order or taken any other
nonappealable final action, in each case, having the effect of permanently
restraining, enjoining or otherwise prohibiting the Closing and the transactions
contemplated hereby; provided, that if such Final Order or other nonappealable
final action shall have been issued or taken by

 

16

--------------------------------------------------------------------------------


 

such Governmental Entity due to a breach of any representation, warranty,
covenant or agreement contained in this Agreement by Purchaser or the Seller,
then the breaching Party may not terminate this Agreement pursuant to this
Section 4.4(d); provided further, that this Section 4.4(d) does not govern the
denial of a Gaming Approval or Liquor License to Purchaser as specified in
Section 4.4(c), which denial shall be governed instead exclusively by the terms
of such Section;

 

(e)           by Purchaser, if the Seller has breached any material
representation, warranty, covenant or agreement contained in this Agreement
which breach (i) would result in a failure of a condition set forth in Section
10.1 and (ii) is not cured in all material respects within thirty (30) calendar
days after written notice thereof; provided, however, that if such breach cannot
reasonably be cured within such thirty (30) day period but can be reasonably
cured prior to the Termination Date, and the Seller is diligently proceeding to
cure such breach, this Agreement may not be terminated pursuant to this Section
4.4(e); provided, further, that Purchaser’s right to terminate this Agreement
under this Section 4.4(e) shall not be available if, at the time of such
intended termination, the Seller has (or would have after the passage of time)
the right to terminate this Agreement under Section 4.4(c)(iii) or Section
4.4(f);

 

(f)            by the Seller, if Purchaser has breached any material
representation, warranty, covenant or agreement contained in this Agreement
which breach (i) would result in a failure of a condition set forth in Section
10.2 and (ii) is not cured in all material respects within thirty (30) calendar
days after written notice thereof; provided, however, that if such breach cannot
reasonably be cured within such thirty (30) day period but can be reasonably
cured prior to the Termination Date, and Purchaser is diligently proceeding to
cure such breach, this Agreement may not be terminated pursuant to this Section
4.4(f); provided, further, that (1) no cure period shall apply to Purchaser’s
obligations to pay the Closing Date Purchase Price at the Closing on the Closing
Date and (2) the Seller’s right to terminate this Agreement under this Section
4.4(f) shall not be available if, at the time of such intended termination,
Purchaser has (or would have after the passage of time) the right to terminate
this Agreement under Section 4.4(e); or

 

(g)           by the Purchaser, pursuant to Section 9.5(c) or Section 9.5(d).

 

4.5           Procedure Upon Termination.  In the event of termination by
Purchaser or the Seller, or both, pursuant to Section 4.4 hereof, written notice
thereof shall be given to the other Party or Parties, and this Agreement shall
terminate (except that the provisions of ARTICLE I, this Section 4.5, Section
4.6, ARTICLE VII, Section 8.7 and ARTICLE XII hereof shall survive any such
termination and shall be enforceable hereunder), without further action by
Purchaser or the Seller.  If this Agreement is terminated as provided herein
each Party shall redeliver or destroy all documents, work papers and other
material of any other Party relating to the transactions contemplated hereby,
whether so obtained before or after the execution hereof, to the Party
furnishing the same; provided that a Party may retain one copy of all such
documents, solely for purposes of litigation relating to this Agreement.

 

4.6           Effect of Termination.

 

(a)           In the event that this Agreement is validly terminated as provided
herein, then each of the Parties shall be relieved of its duties and obligations
arising under this Agreement after the date of such termination (except that the
provisions of ARTICLE I, Section 4.5, Section 4.6, ARTICLE VII, Section 8.7 and
ARTICLE XII hereof shall survive any such termination and shall be enforceable
hereunder) and, except as provided herein, such termination shall be without
liability to Purchaser or the Seller.

 

(b)           In addition to any right the Purchaser may have under Section 12.2
of this Agreement, upon the termination of this Agreement pursuant to Section
4.4(a), Section 4.4(d), Section

 

17

--------------------------------------------------------------------------------


 

4.4(e), Section 9.5(c), or Section 9.5(d), the Escrow Agent shall release and
pay the Escrowed Funds and all interest accrued thereon to Purchaser, in
accordance with the terms of the Escrow Agreement.

 

(c)           In addition to any right the Seller may have under Section 12.2 of
this Agreement, upon the termination of this Agreement pursuant to Section
4.4(b), Section 4.3(c) or Section 4.4(f), the Escrow Agent shall release and pay
the Escrowed Funds and all interest accrued thereon to the Seller, in accordance
with the terms of the Escrow Agreement.

 

(d)           Nothing in this Section 4.6 shall relieve Purchaser or the Seller
of any liability for a breach of this Agreement prior to the date of
termination.

 

(e)           The Confidentiality Agreement shall survive any termination of
this Agreement and nothing in this Section 4.6 shall relieve Purchaser, Seller
or its Affiliates of their respective obligations under the Confidentiality
Agreement.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

5.1           The Seller’s Representations and Warranties.  The Seller
represents and warrants to Purchaser that the statements contained in this
ARTICLE V are correct and complete as of the Effective Date and as of the
Closing Date, except, subject to Section 8.8, as expressly set forth in the
disclosure schedules delivered by the Seller to Purchaser on the date hereof
(the “Schedules”).  The information disclosed in any numbered part shall be
deemed to relate to and to qualify only the particular representation or
warranty set forth in the corresponding numbered section in this Agreement;
provided, however, any matter disclosed in a Schedule by the Seller shall be
deemed to constitute disclosure against all other representations and warranties
of the Seller to the extent it is reasonably apparent on the face of such
disclosure that the matter disclosed is relevant to such other representations
and warranties of the Seller.

 

5.2           Organization and Good Standing.  The Seller is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Mississippi and has all requisite limited liability company power
and authority to own, lease and operate its properties and to carry on its
business as now conducted.

 

5.3           Authorization of Agreement.  The Seller has all requisite limited
liability company power and authority to execute and deliver this Agreement and
each other agreement, document, instrument or certificate contemplated by this
Agreement or to be executed by the Seller in connection with the consummation of
the transactions contemplated by this Agreement (the “Seller Documents”), to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby.  The execution and delivery of
this Agreement and the Seller Documents and the consummation of the transactions
contemplated hereby and thereby will be duly authorized by all requisite limited
liability company action on the part of the Seller prior to the Closing.  This
Agreement has been, and each of the Seller Documents will be at or prior to the
Closing, duly executed and delivered by the Seller and (assuming the due
authorization, execution and delivery by the other Parties hereto and thereto),
this Agreement constitutes, and each of the Seller Documents when so executed
and delivered will constitute, legal, valid and binding obligations of the
Seller, enforceable against the Seller in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights and remedies generally, and
subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).

 

18

--------------------------------------------------------------------------------

 


 

5.4                                 Conflicts; Consents of Third Parties.

 

(a)                                  Except as set forth on Schedule 5.4(a),
none of the execution and delivery by the Seller of this Agreement or the Seller
Documents, the consummation of the transactions contemplated hereby or thereby,
or compliance by the Seller with any of the provisions hereof or thereof will
conflict with, or result in any violation of or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation, payment or acceleration of any obligation or loss of any material
benefit, or result in the creation of any Encumbrance on any of the Purchased
Assets under any provision of (i) the certificate of formation and operating
agreement of the Seller, (ii) any Contract to which the Seller is a party or by
which any of the Purchased Assets is bound or subject to, or (iii) any
applicable Law, except, in the case of clauses (ii) and (iii), where such
conflicts, violations, defaults, terminations or cancellations would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(b)                                 Except as set forth on Schedule 5.4(b), no
consent, waiver, approval, Order, Permit or authorization of, or declaration or
filing with, or notification to, any Person or Governmental Entity is required
on the part of the Seller in connection with the execution and delivery of this
Agreement or the Seller Documents, the compliance by the Seller with any of the
provisions hereof or thereof, the consummation of the transactions contemplated
hereby or the taking by the Seller of any other action contemplated hereby,
except for such other consents, waivers, approvals, Orders, Permits,
authorizations, declarations, filings and notifications, where the failure of
which to be obtained or made would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

5.5                                 Title to Purchased Assets.  Except as set
forth on Schedule 5.5 and for Permitted Encumbrances, the Seller has good and
marketable title to, or a valid leasehold interest in, the tangible personal
property constituting the Purchased Assets.  Immediately prior to Closing, the
Seller will have, and, upon delivery to Purchaser on the Closing Date of the
instruments of transfer contemplated by Section 4.2, the Seller will thereby
transfer to Purchaser, good title to, or, in the case of property leased or
licensed by the Seller, a valid leasehold or licensed interest in, all of the
Purchased Assets, free and clear of all Encumbrances, except (a) as set forth on
Schedule 5.5, (b) for the Assumed Liabilities and (c) for Permitted
Encumbrances.

 

5.6                                 Financial Statements.

 

(a)                                  Schedule 5.6 contains a true and complete
copy of (i) the audited balance sheet of the Seller as of, and statement of
income for the twelve (12) month period ending, December 31, 2009, (the “Audited
Financial Information”), and (ii) the unaudited balance sheets as of and
statements of income for the three (3) month period ending June 30, 2010 (the
“Unaudited Financial Information,” and, collectively with the Audited Financial
Information, the “Financial Information”).  Except as noted therein and except
for normal period-end adjustments and the lack of footnotes with respect to the
Unaudited Financial Information, the Financial Information was prepared in
accordance with GAAP in effect at the time of such preparation applied on a
consistent basis throughout the periods involved (except as may be indicated in
the notes to such Financial Information) and fairly and accurately presents in
all material respects the consolidated financial position of the Seller as of
such date, subject, in the case of the Unaudited Financial Information, to
normally recurring year-end audit adjustments.  Notwithstanding the foregoing,
Purchaser acknowledges that the Unaudited Financial Information was prepared by
the Seller for internal purposes, the Financial Information reflects allocation
of some but not necessarily all costs incurred by Affiliates of the Seller for
the Seller’s benefit, and that no representation or warranty is made that
Purchaser will be able to operate the Casino Business for the costs reflected in
the Financial Information.  Schedule 5.6 sets forth a description of all
material services provided by any

 

19

--------------------------------------------------------------------------------


 

Affiliate to the Seller and a description of all material services provided by
the Seller to any Affiliate and the manner in which the Seller has been
compensated for the costs of providing such services.

 

(b)                                 Other than (i) as and to the extent
reflected or reserved for on the Unaudited Financial Information or
(ii) Liabilities incurred in the ordinary course of business consistent with
past practice since the date of the latest balance sheet, the Seller has no
Liabilities, except for (A) Liabilities disclosed in Schedule 5.6,
(B) Liabilities under any Material Contract, but only to the extent that such
Liabilities do not relate to a breach of such Material Contract prior to the
Closing, and (C) other Liabilities in an amount not in excess, individually or
in the aggregate, of $100,000.

 

5.7                                 Absence of Certain Changes or Events.

 

(a)                                  Since the date of the Unaudited Financial
Information, there has been no (i) change, event or development that has had or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect; (ii) material damage, destruction, loss or claim,
whether or not covered by insurance, or condemnation or other taking adversely
affecting the Seller, the Leased Real Property, or the Owned Real Property;

 

(b)                                 Since the date of the Unaudited Financial
Information, the Seller has not (i) made any fundamental change in the business
or operations of the Seller with respect to the Casino Business; (ii) sold,
pledged, leased, disposed of, granted or encumbered any of the Purchased Assets,
except for sales in the ordinary course of business consistent with past
practice, Permitted Encumbrances, or other sales that do not exceed,
individually or in the aggregate, $100,000; (ii) exercised any option to
purchase, sell or lease (whether as lessor or lessee) real property or any
Leased Real Property; (iii) cancelled any debts owed to or claims held by the
Seller with respect to the Casino Business and/or the Purchased Assets, other
than debts owed or claims held which do not exceed $10,000, or in the ordinary
course of business consistent with past practice; (iv) subjected any of the
Purchased Assets to an Encumbrance; (v) failed to maintain the existing
insurance coverage relating to the Owned Real Property and the Leased Real
Property; (vi) made any change in any method of accounting or auditing practice
other than those required by GAAP; (vii) terminated the employment of or hired
any person whose annual compensation is greater than or equal to or reasonably
expected to be greater than or equal to $100,000; or (viii) authorized,
committed or agreed to take any of the foregoing actions.

 

5.8                                 Property.

 

(a)                                  Schedule 5.8(a) sets forth a legal
description of the Owned Real Property.  The Seller has fee simple title to the
Owned Real Property, free and clear of all Encumbrances, except for
(i) Permitted Encumbrances, (ii) the Assumed Liabilities, and (iii) other
Encumbrances set forth on Schedule 5.7(a) that will be released or discharged at
or prior to the Closing.

 

(b)                                 Schedule 5.8(b) sets forth a list of all
real property leased by the Seller as of the date of this Agreement
(collectively, the “Leased Real Property”).  Except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
the Seller has a valid leasehold, license or other interest in the Leased Real
Property, free and clear of all Encumbrances, except for (i) Permitted
Encumbrances, (ii) the Assumed Liabilities and (iii) the other Encumbrances set
forth on Schedule 5.8(b) that will be released or discharged at or prior to the
Closing.

 

5.9                                 Agreements, Contracts and Commitments.

 

(a)                                  All Contracts that are Material Contracts
are listed in Schedule 5.9.

 

20

--------------------------------------------------------------------------------


 

(b)                                 Except as would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, the
Material Contracts are valid and binding obligations of the Seller, enforceable
by the Seller in accordance with their respective terms, subject, as to
enforcement, to (i) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether enforcement is sought
in equity or at law).

 

(c)                                  Except as set forth in Schedule 5.9,
(i) the Seller is not (with or without the lapse of time or the giving of
notice, or both) in default under any of the Material Contracts, and (ii) to the
Knowledge of the Seller, no other party to any of the Material Contracts is
(with or without the lapse of time or the giving of notice, or both) in default
under any of the Material Contracts.

 

(d)                                 The Seller has provided or made available to
Purchaser a true and correct copy of all Material Contracts.

 

5.10                           Litigation; Orders.  Except as set forth in
Schedule 5.10, (a) there is no Legal Proceeding pending or, to the Knowledge of
the Seller, threatened against the Seller or any of its properties or assets
(other than the Excluded Assets) that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and (b) there is no
Order outstanding against the Seller that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  The Seller is not
in default under any Order, except for any such default or defaults that would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

5.11                           Environmental Matters.  Except as set forth in
Schedule 5.11, and except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (i) the Seller is
in material compliance with all applicable Environmental Laws, (ii) in the past
two (2) years the Seller has not received any written notice with respect to the
business of, or any property owned or leased by, the Seller from any
Governmental Entity or third party alleging that the Seller is not in compliance
with any Environmental Law and (iii) to the Knowledge of the Seller, the Seller
has not caused any “release” of a “hazardous substance,” as such terms are
defined under the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq., as amended, on any of the Owned Real
Property that requires remediation or investigation under Environmental Laws. 
The representations and warranties in this Section 5.11 constitute the sole
representations and warranties of the Seller concerning environmental matters.

 

5.12                           Labor Matters.

 

(a)                                  There are no Collective Bargaining
Agreements to which the Seller is a party or by which the Seller is bound.

 

(b)                                 The following are set forth in Schedule
5.12(b):

 

(i)                                     All written employment agreements; and

 

(ii)                                  All employee handbooks and affirmative
action plans.

 

(c)                                  No Employees are represented by any labor
organization.  No labor organization or group of Employees has made a pending
demand for recognition, and there are no representation proceedings or petitions
seeking a representation proceeding presently pending or, to the Knowledge of
the Seller, threatened to be brought or filed, with the National Labor Relations
Board or other labor relations tribunal.  There is no organizing activity
involving the Seller pending or, to the Knowledge of

 

21

--------------------------------------------------------------------------------


 

the Seller, threatened by any labor organization or group of Employees nor has
any such organizing activity occurred in the past four (4) years.

 

(d)                                 There are no strikes, work stoppages,
slowdowns, lockouts, or arbitrations.

 

(e)                                  Schedule 5.12(e), which will be provided to
the Purchaser on or before the Closing Date, states the number of employees
terminated by the Seller during the ninety (90) day period prior to the Closing
Date, and contains a complete and accurate list of the following information for
each employee of Seller who has been terminated or laid off, or whose hours of
work have been reduced by more than fifty percent (50%) by Seller, in the six
(6) months prior to the date of this Agreement:  (i) the date of such
termination, layoff, or reduction in hours; (ii) the reason for such
termination, layoff, or reduction in hours; and (iii) the location to which the
employee was assigned, if any.

 

5.13                           Employee Benefits.

 

(a)                                  Schedule 5.13(a) sets forth an accurate and
complete list of all (i) “employee welfare benefit plans,” within the meaning of
Section 3(1) of ERISA; (ii) “employee pension benefit plans,” within the meaning
of Section 3(2) of ERISA; and (iii) bonus, stock option, stock purchase,
restricted stock, incentive, fringe benefit, profit-sharing, pension or
retirement, deferred compensation, medical, life insurance, disability,
accident, salary continuation, severance, accrued leave, vacation, sick pay,
sick leave, supplemental retirement, unemployment and other material employee
benefit plans, programs, agreements and arrangements (whether or not insured)
maintained or contributed to or required to be contributed to by (i) the Seller
or (ii) an Affiliate of the Seller (with respect to current or former employees
of the Seller) for the benefit of employees or former employees of the Seller. 
The plans, programs, agreements and arrangements described in the preceding
sentence are sometimes referred to herein as the “Seller Benefit Plans.” 
Additionally, Schedule 5.13(b) identifies each Seller Benefit Plan which
Purchaser or its Affiliates have or will have any liability under, on or
following the Closing Date, (each an “Assumed Benefit Plan” and, collectively
the “Assumed Benefit Plans”).  The Seller has made available to Purchaser
complete copies of each material written Seller Benefit Plan, as amended and
each summary plan description for such Seller Benefit Plan, to the extent
applicable.

 

(b)                                 With respect to each Seller Benefit Plan,
the Seller has, to the extent applicable, made available to Purchaser a complete
copy of: (i) each Seller Benefit Plan; (ii) the most recent Annual Return/Report
(Form 5500 Series) document and amendments thereto, if any; (iii) the current
summary plan description and any material modifications thereto, if any;
(iv) the most recent annual financial and/or actuarial report, if any; and
(v) the most recent determination letter from the IRS, if any.

 

(c)                                  Schedule 5.13(a) identifies each Seller
Benefit Plan that is intended to be a “qualified plan” within the meaning of
Section 401(a) of the Code (“Qualified Plans”). The IRS has issued a favorable
determination letter with respect to each Qualified Plan and the related trust
that has not been revoked, and to the Seller’s Knowledge, no event has occurred
that would reasonably be expected to materially adversely affect the qualified
status of any Qualified Plan or the related trust.  All material contributions
required to be made to any Seller Benefit Plan, for any period through the date
hereof have been timely made or, to the extent not required to be made or paid
on or before the date hereof, have been fully reflected on the financial
statements, to the extent required by GAAP. With respect to each Seller Benefit
Plan, except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) the Seller has complied, and is
now in compliance, with all Laws applicable to such Seller Benefit Plan, and
(ii) each Seller Benefit Plan has been administered in all material respects in
accordance with its terms.

 

22

--------------------------------------------------------------------------------


 

(d)                                 No Seller Benefit Plan is a Multiemployer
Plan as defined in Section 4001(a)(3) of ERISA (a “Multiemployer Plan”).

 

(e)                                  Except as set forth in Schedule 5.13(a),
neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby could reasonably be expected (either alone or
in conjunction with any other event) result in, cause the accelerated vesting,
funding or delivery of, or increase the amount or value of, any payment or
benefit to any employee, officer or director of the Seller under any Seller
Benefit Plan.

 

(f)                                    No Seller Benefit Plan is subject to
Title IV of ERISA.

 

(g)                                 Except as set forth in Schedule 5.13(a),
there are no pending actions, claims or lawsuits that have been asserted or
instituted against the Seller Benefit Plans, the assets of any of the trusts
under the Seller Benefit Plans or the sponsor or administrator of any of the
Seller Benefit Plans, or against any fiduciary of the Seller Benefit Plans with
respect to the operation of any of the Seller Benefit Plans (other than routine
claims), and to the Seller’s Knowledge, there is no existing set of facts that
could form the basis for any such claim or lawsuit.

 

5.14                           Financial Advisors.  Except as set forth on
Schedule 5.14, no Person has acted, directly or indirectly, as a broker, finder
or financial advisor for the Seller in connection with the transactions
contemplated by this Agreement and no Person acting on behalf of the Seller is
entitled to any fee or commission or like payment from Purchaser in respect
thereof.  The Seller shall be liable for any fees paid to any Persons in
connection with any arrangement set forth on Schedule 5.14.

 

5.15                           Permits; Compliance with Laws.  The Seller holds
all permits, licenses and approvals of all Governmental Entities (including all
authorizations under Gaming Laws, Liquor Laws, the Merchant Marine Act of 1920
and the Shipping Act of 1916 and Certificates of Inspection issued by the U.S.
Coast Guard) (collectively “Permits”), necessary to conduct the Casino Business
in the manner in which it is currently conducted, except for such Permits, the
failure of which to hold, would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, each of which Permit is in full
force and effect in all material respects, and, to the Seller’s Knowledge and
except as set forth on Schedule 5.15, no event has occurred that permits, or
upon the giving of notice or passage of time or both, would permit revocation,
non-renewal, modification, suspension, limitation or termination of any Permit
that currently is in effect, the loss of which, either individually or in the
aggregate, would be reasonably likely to have a Material Adverse Effect.  To the
Seller’s Knowledge and except as set forth on Schedule 5.15, the Seller is in
compliance with the terms of the Permits, except for such failures to comply
which would not, individually or in the aggregate, be reasonably likely to have
a Material Adverse Effect.  To the Seller’s Knowledge, and except as set forth
in Schedule 5.15, the businesses conducted by the Seller are not being conducted
in violation of any applicable Law of any Governmental Entity (including any
Gaming Laws), except for possible violations which, individually or in the
aggregate, do not and would not be reasonably likely to have a Material Adverse
Effect.  To the Seller’s knowledge and except as set forth on Schedule 5.15, the
Seller has not received a notice of any investigation or review by any
Governmental Entity with respect to the Seller or the Casino Business that is
pending, and, to the Knowledge of the Seller, no investigation or review is
threatened, nor has any Governmental Entity indicated any intention to conduct
the same, other than those the outcome of which would not, individually or in
the aggregate, be reasonably likely to have a Material Adverse Effect.

 

5.16                           Taxes.

 

(a)                                  The Seller is and has at all times been
characterized as a disregarded entity for Federal income tax purposes.

 

23

--------------------------------------------------------------------------------


 

(b)                                 With respect to the Seller and its assets
and Liabilities, (i) all material Tax Returns required to be filed on or before
the Closing Date have been timely filed and all such Tax Returns are true,
complete and correct in all material respects; and (ii) all Taxes required by
Law to be paid have been timely paid.

 

(c)                                  There is no action, suit, proceeding,
investigation, audit, written claim or assessment pending or proposed with
respect to Taxes of the Seller or its assets and Liabilities, and the Seller has
not received any written notice from any taxing authority or Governmental Entity
that it intends to conduct an audit or investigation.

 

(d)                                 There are no waivers or extensions of, or
agreements that have the effect of waiving or extending, any applicable statute
of limitations for the assessment or collection of Taxes with respect to any Tax
Return regarding the Seller or its assets and Liabilities that remain in effect.

 

(e)                                  The Seller has complied in all respects
with all Laws relating to the payment and withholding of any and all Taxes and
all such withholding Taxes have been or shall be duly and timely paid to the
proper taxing authority or Governmental Entity.

 

5.17                           Vessel.

 

(a)                                  The Vessel is currently documented with the
United States Coast Guard.  The Seller has good and merchantable title to the
Vessel free and clear of all Encumbrances except Permitted Encumbrances and
other Encumbrances that will be released or discharged at or prior to Closing
set forth on Schedule 5.17(a).  The Seller does not make any representations or
warranties as to the condition or seaworthiness of the Vessel.

 

(b)                                 The Seller is, and on the Closing Date, will
be, a citizen of the United States, within the meaning of Section 2 of the
Shipping Act, 1916, as amended (“Shipping Act”), and the Vessel is U.S. flagged,
U.S. built and fully qualified to engage in the coastwise trade of the United
States.  To the Seller’s Knowledge (i) at no time has the Vessel been sold,
leased or chartered to a person other than a citizen of the United States within
the meaning of the Shipping Act, and (ii) at no time has the Vessel been
flagged, documented, registered or operated under the authority or registry of a
country other than the United States.

 

5.18                           Accounts and Notes Receivable and Payable.

 

(a)                                  To the Seller’s Knowledge, all accounts and
notes receivable of the Seller have arisen from bona fide transactions in the
Ordinary Course of Business consistent with past practice and are payable on
ordinary trade terms.  All accounts and notes receivable of the Seller reflected
on the Financial Information are good and collectible at the aggregate recorded
amounts thereof, net of any applicable reserve for returns or doubtful accounts
reflected thereof.  Schedule 5.18(a) sets forth a list of all accounts and notes
receivable of the Seller as of the close of business on the day before the
Closing Date.  To the Knowledge of the Seller, all of the accounts and notes
receivable on Schedule 5.18(a) are good and collectible at the aggregate
recorded amounts thereof.  To the Knowledge of the Seller, none of the accounts
or the notes receivable of the Seller (i) are subject to any setoffs or
counterclaims; or (ii) represent obligations for goods sold on consignment, on
approval or on a sale-or-return basis or subject to any other repurchase or
return arrangement.

 

(b)                                 All accounts payable of the Seller reflected
in the Financial Information or arising after the date thereof are the result of
bona fide transactions in the Ordinary Course of Business

 

24

--------------------------------------------------------------------------------


 

and have been paid or are not yet due and payable.  Schedule 5.18(a) sets forth
a list of all accounts payable of the Seller as of the close of business on the
day before the Closing Date.

 

5.19                           No Other Representations or Warranties;
Schedules.

 

(a)                                  Except for the representations and
warranties contained in this ARTICLE V (as modified by the Schedules hereto),
neither the Seller nor any other Person makes any other express or implied
representation or warranty with respect to the Seller, the Casino Business, the
Purchased Assets (including the value, condition or use of any Purchased Asset),
the Assumed Liabilities or the transactions contemplated by this Agreement, and
the Seller disclaims any other representations or warranties, whether made by
the Seller, any Affiliate of the Seller or any of their respective officers,
directors, employees, agents or representatives.  Except for the representations
and warranties contained in this ARTICLE V (as modified by the Schedules
hereto), the Seller (i) expressly disclaims and negates any representation or
warranty, expressed or implied, at common law, by statute or otherwise, relating
to the condition of the Purchased Assets (including any implied or expressed
warranty of merchantability or fitness for a particular purpose, or of the
probable success or profitability of the ownership, use or operation of the
Purchased Assets by Purchaser after the Closing), and (ii) disclaims all
liability and responsibility for any representation, warranty, projection,
forecast, statement or information made, communicated or furnished (orally or in
writing) to Purchaser or its Affiliates or representatives (including any
opinion, information, projection or advice that may have been or may be provided
to Purchaser by any director, officer, employee, agent, consultant or
representative of the Seller or any of its Affiliates).  The Seller makes no
representations or warranties to Purchaser regarding the probable success or
profitability of the Casino Business.  The disclosure of any matter or item in
any Schedule hereto shall not be deemed to constitute an acknowledgment that any
such matter is required to be disclosed or is material or that such matter would
result in a Material Adverse Effect.

 

(b)                                 In connection with Purchaser’s review of the
Seller and the Purchased Assets, Purchaser has received or may receive from the
Seller certain projections, forward-looking statements and other forecasts and
certain business plan information.  Purchaser acknowledges that (i) there are
uncertainties inherent in attempting to make such estimates, projections and
other forecasts and plans, (ii) Purchaser is familiar with such uncertainties,
(iii) Purchaser is taking full responsibility for making its own evaluation of
the adequacy and accuracy of all estimates, projections and other forecasts and
plans so furnished to it (including the reasonableness of the assumptions
underlying such estimates, projections, forecasts or plans), and (iv) Purchaser
shall have no claim against anyone with respect thereto, except in the case of
fraud, willful misconduct, recklessness, or gross negligence.  Accordingly,
Purchaser acknowledges that the Seller makes no representation or warranty with
respect to such estimates, projections, forecasts or plans (including the
reasonableness of the assumptions underlying such estimates, projections,
forecasts or plans).

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

6.1                                 Purchaser’s Representations and Warranties. 
Purchaser represents and warrants to the Seller that the statements contained in
this ARTICLE VI are correct and complete as of the Effective Date and as of the
Closing Date, except, subject to Section 8.8, as expressly set forth in the
disclosure schedules delivered by Purchaser to the Seller on the date hereof
(the “Purchaser Schedules”).  The information disclosed in any numbered part
shall be deemed to relate to and to qualify only the particular representation
or warranty set forth in the corresponding numbered section in this Agreement;
provided, however, any matter disclosed in a Purchaser Schedule by Purchaser
shall be deemed to constitute disclosure against all other representations and
warranties of Purchaser to the extent it is reasonably

 

25

--------------------------------------------------------------------------------


 

apparent on the face of such disclosure that the matter disclosed is relevant to
such other representations and warranties of Purchaser.

 

6.2                                 Organization and Good Standing.  Purchaser
is a limited liability company duly organized, validly existing and in good
standing under the laws of the State of Nevada and has all requisite corporate
power and authority to own, lease and operate its properties and to carry on its
business as now conducted.

 

6.3                                 Authorization of Agreement.  Purchaser has
full limited liability company power and authority to execute and deliver this
Agreement and each other agreement, document, instrument or certificate
contemplated by this Agreement or to be executed by Purchaser in connection with
the consummation of the transactions contemplated by this Agreement (the
“Purchaser Documents”), to perform its obligations hereunder and thereunder and
to consummate the transactions contemplated hereby and thereby.  The execution
and delivery by Purchaser of this Agreement and the Purchaser Documents and the
consummation of the transactions contemplated hereby and thereby will be duly
authorized by all requisite corporate action on behalf of Purchaser prior to
Closing.  This Agreement has been, and each Purchaser Document will be at or
prior to the Closing, duly executed and delivered by Purchaser and (assuming the
due authorization, execution and delivery by the other parties hereto and
thereto) this Agreement constitutes, and each Purchaser Document when so
executed and delivered will constitute, the legal, valid and binding obligations
of Purchaser, enforceable against Purchaser in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights and remedies generally, and
subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).

 

6.4                                 Conflicts; Consents of Third Parties.

 

(a)                                  None of the execution and delivery by
Purchaser of this Agreement or the Purchaser Documents, the consummation of the
transactions contemplated hereby or thereby, or compliance by Purchaser with any
of the provisions hereof or thereof will conflict with, or result in any
violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination or cancellation under any
provision of (i) the articles of organization and operating agreement of
Purchaser, (ii) any contract to which Purchaser is a party or by which Purchaser
or its assets is bound or subject to or (iii) any applicable Law, except, in the
case of clauses (ii) and (iii), where such conflicts, violations, defaults,
terminations or cancellations would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of
Purchaser to perform its obligations under this Agreement or the Purchaser
Documents or to consummate the transactions contemplated hereby or thereby.

 

(b)                                 Except as set forth on Schedule 6.4(b), no
consent, waiver, approval, Order, Permit or authorization of, or declaration or
filing with, or notification to, any Person or Governmental Entity is required
on the part of Purchaser in connection with the execution and delivery of this
Agreement or the Purchaser Documents, the compliance by Purchaser with any of
the provisions hereof or thereof, the consummation of the transactions
contemplated hereby or the taking by Purchaser of any other action contemplated
hereby, or for Purchaser to conduct the Casino Business, except for compliance
with the applicable requirements of the Gaming Laws, the Liquor Laws, and the
Hart-Scott-Rodino (HSR) Act or any other applicable Antitrust Law, and except to
the extent the same would not reasonably be expected to have a material adverse
effect on the ability of Purchaser to perform its obligations under this
Agreement or the Purchaser Documents or to consummate the transactions
contemplated hereby or thereby.

 

26

--------------------------------------------------------------------------------


 

6.5                                 Litigation.  There are no Legal Proceedings
pending or, to the knowledge of Purchaser, threatened against Purchaser, or to
which Purchaser is otherwise a party before any Governmental Entity, which, if
adversely determined, would reasonably be expected to have a material adverse
effect on the ability of Purchaser to perform its obligations under this
Agreement or the Purchaser Documents or to consummate the transactions hereby or
thereby.  Purchaser is not subject to any Order of any Governmental Entity
except to the extent the same would not reasonably be expected to have a
material adverse effect on the ability of Purchaser to perform its obligations
under this Agreement or the Purchaser Documents or to consummate the
transactions contemplated hereby or thereby.

 

6.6                                 Financial Advisors.  Other than as set forth
on Schedule 6.6, no Person has acted, directly or indirectly, as a broker,
finder or financial advisor for Purchaser in connection with the transactions
contemplated by this Agreement and no Person acting on behalf of Purchaser is
entitled to any fee or commission or like payment from the Seller in respect
thereof.  Purchaser shall be liable for any fees payable to the Persons set
forth on Schedule 6.6.

 

6.7                                 Financial Capability.  Purchaser has, and at
Closing shall have, (i) sufficient financial resources available to pay the
Purchase Price and any expenses incurred by Purchaser in connection with the
transactions contemplated by this Agreement, and (ii) the resources and
capabilities (financial or otherwise) to perform its obligations hereunder.

 

6.8                                 Licensability of Purchaser and Principals. 
Neither Purchaser nor any of its Affiliates nor any of their respective owners,
members, managers, general or limited partners, directors, officers, key
employees or Persons performing management functions similar to those of an
officer (collectively, “Representatives”) has been denied, or had limited,
terminated, suspended or revoked, or had voluntarily or otherwise withdrawn an
application for, a gaming license by a Governmental Entity or Gaming Authority. 
Purchaser, each of its Affiliates and each of their respective Representatives
are in good standing or their gaming licenses are in full force and effect in
each of the jurisdictions in which Purchaser or any of its Affiliates owns or
operates gaming facilities.  To the Knowledge of Purchaser, there are no facts,
which if known to any Gaming Authority or Liquor Authority, would (a) be
reasonably likely to result in the delay, denial, non-renewal, termination,
revocation, limitation, modification or suspension of a gaming license or liquor
license currently held, or which may be sought pursuant to this Agreement, by
Purchaser, any of its Affiliates or any of their respective Representatives, or
(b) be reasonably likely to result in a negative outcome in connection with any
finding of suitability proceedings currently pending, or under any future
suitability proceedings necessary for the consummation of this Agreement,
including with respect to Purchaser or any of its Affiliates or any of their
respective Representatives under any Gaming Laws or Liquor Laws.

 

6.9                                 Compliance with Gaming Laws and Liquor Laws.

 

(a)                                  Purchaser, each of its Affiliates, and each
of their respective Representatives hold or will hold all Permits necessary to
conduct the business and operations of Purchaser or its Affiliates, as
applicable (the “Purchaser Permits”), each of which Purchaser Permit is or will
be in full force and effect in all material respects as of the Closing Date, and
no event has occurred that permits, or, upon the giving of notice or passage of
time or both would permit, delay, denial, non-renewal, termination, revocation, 
limitation, modification or suspension of any Purchaser Permit.  At Closing,
Purchaser, each of its Affiliates and each of their respective Representatives
will be in compliance in all material respects with the terms and conditions of
the Purchaser Permits.  As of the Effective Date, neither Purchaser nor any of
its Affiliates nor any of their respective Representatives has received notice
of any investigation or review by any Governmental Entity under any Gaming Law
or Liquor Law with respect to Purchaser or any of its Affiliates or any of their
respective Representatives that is unresolved, and, to the knowledge of

 

27

--------------------------------------------------------------------------------


 

Purchaser, no investigation or review is threatened, nor has any Governmental
Entity indicated any intention to conduct the same.

 

(b)                                 Neither Purchaser nor any of its Affiliates
nor any of their respective Representatives has received any written claim,
demand, notice, complaint, court order or administrative order from any
Governmental Entity in the past three (3) years under or relating to any
violation or possible violation of any Gaming Laws which did or would be
reasonably likely to result in fines or penalties of $50,000 or more in the
aggregate.  To the knowledge of Purchaser, there are no facts, which if known to
the Gaming Authorities or Liquor Authorities, will or would reasonably be
expected to result in the non-renewal, termination, revocation, limitation,
modification or suspension of an existing material license, finding of
suitability, registration, permit or approval of Purchaser or any of its
Affiliates or any of their respective Representatives under any Gaming Laws or
Liquor Laws.  None of Purchaser, its Affiliates or any of their respective
Representatives has suffered a denial, non-renewal, termination, revocation,
limitation, modification or suspension of any Purchaser Permit held under the
Gaming Laws or Liquor Laws.

 

6.10                           Citizenship.  On the Closing Date, Purchaser
shall be a citizen of the United States, within the meaning of Section 2 of the
Shipping Act.

 

6.11                           Purchased Assets “AS IS”; Purchaser’s
Acknowledgment Regarding Same.Notwithstanding anything contained in this
Agreement to the contrary, Purchaser acknowledges and agrees that the Seller is
not making any representations or warranties whatsoever, express or implied,
beyond those expressly given by the Seller in ARTICLE V hereof (as modified by
the Schedules thereto), and Purchaser acknowledges and agrees that, except for
the representations and warranties contained therein, the Purchased Assets and
the Casino Business are being transferred on a “WHERE IS” and, as to condition,
“AS IS” basis.  Purchaser agrees, warrants, and represents that, except as set
forth in this Agreement, Purchaser has relied, and shall rely, solely upon
Purchaser’s own investigation of all such matters, and that Purchaser assumes
all risks with respect thereto.  EXCEPT AS SET FORTH IN THIS AGREEMENT, THE
SELLER MAKES NO EXPRESS WARRANTY, NO WARRANTY OF MERCHANTABILITY, NO WARRANTY OF
FITNESS FOR A PARTICULAR PURPOSE, NOR ANY IMPLIED OR STATUTORY WARRANTY
WHATSOEVER WITH RESPECT TO ANY REAL OR PERSONAL PROPERTY OR ANY FIXTURES OR THE
PURCHASED ASSETS.  Any claims Purchaser may have for breach of representation or
warranty shall be based solely on the representations and warranties of the
Seller set forth in ARTICLE V hereof (as modified by the Schedules thereto). 
Purchaser further represents that neither the Seller nor any of its Affiliates
nor any other Person has made any representation or warranty, express or
implied, as to the accuracy or completeness of any information regarding the
Seller, the Casino Business, the Purchased Assets, the Assumed Liabilities or
the transactions contemplated by this Agreement not expressly set forth in this
Agreement, and neither the Seller nor any of its Affiliates or any other Person
will have or be subject to any liability to Purchaser or any other Person
resulting from the distribution to Purchaser or its representatives or
Purchaser’s use of, any such information, including any confidential memoranda
distributed on behalf of the Seller relating to the Casino Business or other
publications or data room information provided to Purchaser or its
representatives, or any other document or information in any form provided to
Purchaser or its representatives in connection with the sale of the Casino
Business and the transactions contemplated hereby.  Purchaser represents that it
is a sophisticated entity that was advised by knowledgeable counsel and
financial and other advisors and hereby acknowledges that it has conducted to
its satisfaction, its own independent investigation of the Casino Business, the
Purchased Assets and the Assumed Liabilities and has had an opportunity to
inspect and examine the Purchased Assets, in making the determination to proceed
with the transactions contemplated by this Agreement, Purchaser has relied
solely on the results of its own independent investigation.

 

28

--------------------------------------------------------------------------------


 

ARTICLE VII
INDEMNIFICATION

 

7.1                                 Indemnification Obligations of Purchaser.

 

From and after the Closing, Purchaser shall indemnify, save and hold harmless
the Seller, its Affiliates, and their respective members, managers, officers,
directors, employees, financial advisors, legal advisors, agents or other
representatives, successors, and assigns (each a “Seller Indemnified Party” and,
collectively, the “Seller Indemnified Parties”) from and against any and all
costs, losses, Liabilities, damages, claims, demands, expenses, including
interest, penalties, reasonable attorneys’ fees and amounts paid in
investigation, defense, or settlement of the foregoing (collectively,
“Damages”), paid or incurred, in connection with, arising out of or resulting
from (i) any breach of any warranty or the inaccuracy of any representation of
Purchaser contained or referred to in this Agreement or any certificate
delivered by or on behalf of Purchaser pursuant hereto or in any Ancillary
Agreement; (ii) any breach of or failure to perform any covenant or agreement
made, or to be performed, by Purchaser in this Agreement or in any Ancillary
Agreement; or (iii) any Damages resulting from the ownership, operation or
control of the Purchased Assets or the Casino Business from the Closing Date.

 

7.2                                 Indemnification Obligations of the Seller.

 

From and after the Closing, Seller shall indemnify, save and hold Purchaser and
its Affiliates and their respective members, managers, officers, directors,
employees, financial advisors, legal advisors, agents or other representatives,
successors, and assigns (each a “Purchaser Indemnified Party” and, collectively,
the “Purchaser Indemnified Parties”) from and against any and all Damages paid
or incurred, in connection with, arising out of or resulting from (i) any breach
of any warranty or the inaccuracy of any representation of Seller contained or
referred to in this Agreement or any certificate delivered by or on behalf of
the Seller pursuant hereto or in any Ancillary Agreement; (ii) any breach of or
failure to perform any covenant or agreement made, or to be performed, by Seller
in this Agreement or in any Ancillary Agreement; or (iii) any Damages resulting
from the ownership, operation or control of the Purchased Assets or the Casino
Business up to and until the Closing Date.

 

7.3                                 Limitations.

 

Seller shall not be required to indemnify a Purchaser Indemnified Party for an
aggregate amount exceeding the Purchase Price (the “Aggregate Indemnity
Amount”).  Any Damages paid by the Seller or any Affiliate of the Seller under
this Agreement or any other agreement between an Affiliate of the Seller and the
Purchaser shall reduce, dollar for dollar, the amount of the Aggregate Indemnity
Amount.  In no event shall a Party be liable for, nor shall the definition of
Damages include, any indirect, incidental, special, consequential, punitive or
exemplary damages arising out of a breach of this Agreement.  Any claim for
which indemnification is available under this Article VII shall be reduced by
the amount of insurance proceeds actually realized by and paid to or on behalf
of such Party.  Upon making any indemnification payment under this Article VII,
the indemnifying Party shall be subrogated to all rights of the indemnified
Party against any third party in respect of the claims, if any, to which the
indemnification payment relates.

 

ARTICLE VIII
PRE-CLOSING COVENANTS AND AGREEMENTS

 

8.1                                 Access to Information.  The Seller agrees
that, prior to the Closing Date, Purchaser shall be entitled, through its
officers, employees and representatives (including its legal advisors and
accountants), to make such investigation of the properties, businesses and
operations of the Casino

 

29

--------------------------------------------------------------------------------


 

Business and such examination of the books and records of the Casino Business,
the Purchased Assets and the Assumed Liabilities as it reasonably requests and
to make extracts and copies of such books and records; provided that, the
Purchaser shall obtain the prior consent of the Seller before entering the
Property to conduct such investigation.  Any such investigation and examination
shall be conducted during regular business hours upon reasonable advance notice
and under reasonable circumstances.  The Seller shall cause the officers,
employees, consultants, agents, accountants, attorneys and other representatives
of the Seller to cooperate with Purchaser and Purchaser’s representatives in
connection with such investigation and examination, and Purchaser and its
representatives shall cooperate with the Seller and its representatives and
shall use their reasonable efforts to minimize any disruption to the Casino
Business.  Purchaser will not contact any employee, customer or supplier of the
Seller or the Casino Business with respect to this Agreement without the prior
written consent of the Seller.  Purchaser agrees to repair at its sole cost any
damage to the Real Property or any of the Purchased Assets or the Excluded
Assets caused by Purchaser’s investigation.

 

8.2                                 Conduct of the Business Pending the Closing.

 

(a)                                  Prior to the Closing, except (i) as
required by applicable Law, (ii) as otherwise expressly contemplated by this
Agreement, or (iii) with the prior written consent of Purchaser (which consent
shall not be unreasonably withheld, delayed or conditioned), the Seller shall
conduct the Casino Business and maintain the Purchased Assets in the Ordinary
Course of Business and repair, normal wear and tear excepted.

 

(b)                                 Notwithstanding anything in this Agreement
(including the restrictions set forth in Section 8.2(a)), nothing herein shall
preclude, the Seller or any of the Seller’s Affiliates from taking any action
that is necessary to maintain the viability and marketability of the Property or
the Casino Business and to prevent the destruction, removal, wasting,
deterioration, or impairment of the Property or the Casino Business, except for
ordinary wear and tear (including regular repair and maintenance efforts,
continuation of any planned capital expenditures, and marketing and promotional
programs), or any action that the Seller in good faith determines, after
consultation with Purchaser, is reasonably required in order to consummate the
transactions contemplated by this Agreement or the Ancillary Agreements in
accordance with the terms hereof or thereof.

 

8.3                                 Regulatory Approvals.

 

(a)                                  Prior to Closing, Purchaser shall use its
best efforts to (i) obtain all Permits of all Governmental Entities and all
other Persons required to be obtained by Purchaser to effect the transactions
contemplated by this Agreement and (ii) take, or cause to be taken, all action,
and to do, or cause to be done, all things necessary or proper, consistent with
applicable Law, to consummate and make effective in an expeditious manner the
transactions contemplated hereby.

 

(b)                                 Purchaser and the Seller shall cooperate
with each other in connection with any investigation or other inquiry of any
Governmental Entity.  Each Party shall use commercially reasonable efforts to
furnish to each other all information required for any application or other
filing to be made pursuant to any applicable Law in connection with the
transactions contemplated by this Agreement.  Each such Party shall promptly
inform the other Parties of any communication with any Governmental Entity
regarding any such filings or any such transactions.  No Party hereto shall
independently participate in any meeting with any Governmental Entity in respect
of any such filings, investigation or other inquiry without giving the other
Party prior notice of the meeting and, to the extent permitted by such
Governmental Entity, the opportunity to attend and/or participate; provided,
however that this requirement shall not extend to any discussion regarding any
finding of suitability application of a Representative of Purchaser.

 

30

--------------------------------------------------------------------------------


 

(c)                                  Each of Purchaser and the Seller shall use
its commercially reasonable efforts to resolve such objections, if any, as may
be asserted by any Governmental Entity with respect to the transactions
contemplated by this Agreement, including, in the case of Purchaser, mandatory
disassociation with a Representative of Purchaser or any of its Affiliates if
reasonably requested by the Governmental Entity. In connection therewith, if any
Legal Proceeding is instituted (or threatened in writing to be instituted)
challenging that any transaction contemplated by this Agreement, each of
Purchaser and the Seller shall cooperate and use its commercially reasonable
efforts to contest and resist any such Legal Proceeding, and to have vacated,
lifted, reversed or overturned any decree, judgment, injunction or other order
whether temporary, preliminary or permanent, that is in effect and that
prohibits, prevents or restricts consummation of the transactions contemplated
by this Agreement, including by pursuing all reasonably available avenues of
administrative and judicial appeal and all reasonably available legislative
action, unless either the Purchaser or the Seller reasonably decides that
litigation is not in its best interests.

 

8.4                                 Further Assurances.  Each of the Seller and
Purchaser shall use its commercially reasonable efforts to (a) take all actions
necessary or appropriate to consummate the transactions contemplated by this
Agreement and (b) cause the fulfillment at the earliest practicable date of all
of the conditions to their respective obligations to consummate the transactions
contemplated by this Agreement; and, in connection with the foregoing, respond
to inquiries from the other Party regarding the status of such actions or
conditions.

 

8.5                                 Confidentiality.  Purchaser acknowledges
that the Confidential Information (as defined in the Confidentiality Agreement)
provided to it and its Representatives (as defined in the Confidentiality
Agreement) in connection with this Agreement (including under Section 8.1) and
the contemplation and consummation of the transactions contemplated hereby, is
subject to the terms of the confidentiality agreement previously dated
October 15, 2010 entered into between the Purchaser and the Seller (the
“Confidentiality Agreement”), the terms of which are incorporated herein by
reference.

 

8.6                                 Preservation of Records.  For a period
ending seven (7) years after the Closing Date (or such longer period as may be
required by any Governmental Entity or ongoing claim), to the extent allowed by
applicable Law, each Party (the “Requested Party”) shall allow the other Party
and any of its directors, officers, employees, counsel, representatives,
accountants and auditors, at the requesting Party’s sole cost and expense,
reasonable access during normal business hours, and upon reasonable advance
notice, to all employees and files of the Requested Party and any books and
records and other materials included in the Purchased Assets relating to periods
prior to the Closing Date in connection with the general business purposes of
the Seller, whether or not relating to or arising out of this Agreement or the
transactions contemplated hereby, including the preparation of Tax Returns,
amended Tax Returns or claims for refund (and any materials necessary for the
preparation of any of the foregoing), financial statements for periods ending on
or prior to the Closing Date, the management and handling of any audit,
investigation, litigation or other proceeding in, whether such audit,
investigation, litigation or other proceeding is a matter with respect to which
indemnification may be sought hereunder), and complying with the rules and
regulations of the IRS, the Securities and Exchange Commission or any other
Governmental Entity or otherwise relating to the Seller’s other businesses or
operations or such causes of action, provided that after the Closing Date, any
Party in possession of such books and records and other materials may dispose of
such books and records and other materials after such Party gives the other
Party a reasonable opportunity, at such other Party’s expense, to segregate and
remove such books and records and other materials as such Party may select. 
Purchaser hereby agrees that it shall use its commercially reasonable efforts to
make Transferred Employees available to participate in any claim, litigation or
investigation brought by any Governmental Entity or any other Person against the
Seller or any of its Affiliates or any former officer, director, or employee of
the Seller to the extent that such participation has been requested by the
Seller or any of its Affiliates or any Governmental Entity.

 

31

--------------------------------------------------------------------------------


 

8.7                                 Publicity.  Except as required by Law or any
filings by the Seller or its Affiliates with the Governmental Entities,
including without limitation the Securities and Exchange Commission and Federal
Trade Commission, neither the Seller nor Purchaser shall issue any press release
or public announcement concerning this Agreement or the transactions
contemplated hereby without obtaining the prior written approval of the other
Party hereto, which approval will not be unreasonably withheld or delayed,
provided that the Party intending to make any such release it deems required by
Law shall use its commercially reasonable efforts consistent with such
applicable Law to consult with the other Party with respect to the text thereof.

 

8.8                                 Supplementation and Amendment of Schedules. 
From time to time prior to Closing, the Seller and the Purchaser may supplement
or amend its Schedules with respect to any matter hereafter arising or
discovered after the delivery of the Schedules pursuant to this Agreement.  Any
such supplement or amendment shall supplement and amend the Schedules for all
purposes hereunder including the satisfaction of the conditions to Closing set
forth in ARTICLE X.

 

ARTICLE IX
ADDITIONAL AGREEMENTS

 

9.1                                 Employees.  Subject to operating the Casino
Business in the Ordinary Course of Business with respect to hiring and firing
decisions, the Seller shall continue to employ all Employees up to and including
the Closing Date, and shall terminate all Employees on the day after the Closing
Date. Purchaser shall offer employment effective as of the Closing to all
active, full-time Employees on terms that are, in the aggregate, substantially
similar to their employment with Seller with respect to then current
compensation and benefits.  Such active, full-time Employees who accept
Purchaser’s offer of employment shall be referred to as the “Transferred
Employees.”  To facilitate Purchaser’s obligations under this Section 9.1, upon
request, the Seller shall provide Purchaser within a reasonable period prior to
the Closing a true and correct list of all full-time Employees, including with
respect to any inactive Employee, the reason for such inactive status and, if
applicable, the anticipated date of return to active employment.

 

(a)                                  Following the Closing Date, Purchaser shall
use commercially reasonable efforts to provide continued employment for the
Transferred Employees for a period of at least thirty (30) days (the
“Probationary Period”).  Purchaser anticipates retaining the majority of the
Transferred Employees and anticipates that fewer than fifty (50) full-time
employees will experience any employment loss following the Probationary Period.

 

(b)                                 Effective as of the Closing Date, the Seller
or its Affiliates shall take all actions reasonably necessary to terminate the
participation of each Transferred Employee in any Seller Benefit Plan that is
not an Assumed Benefit Plan.  Purchaser shall or shall cause its Affiliates to
take commercially reasonable efforts so that there shall be in effect as of the
Closing Date “employee welfare benefit plans,” within the meaning of
Section 3(1) of the ERISA (including medical, life insurance and other such
employee welfare benefit plans) that provide Transferred Employees with similar
benefits (including medical, life insurance and other such employee welfare
benefit plans) as provided under the Seller Benefit Plans as of the Closing
Date.  Purchaser shall recognize the dollar amount of all expenses incurred by
each Transferred Employee (and his or her eligible dependents) during the
calendar year in which the Closing occurs for purposes of satisfying such year’s
deductible and co-payment limitations or exclusions under the relevant welfare
benefit plans in which they will be eligible to participate from and after the
Closing, to the extent such deductibles and co-payments credits are permitted by
Purchaser’s benefit plans.  Effective as of the Closing Date, Purchaser shall be
responsible for providing, either under an Assumed Benefit Plan or a welfare
benefit plan sponsored by the Purchaser or its Affiliate, the

 

32

--------------------------------------------------------------------------------


 

continuation of group health coverage required by Section 4980B(f) of the Code
to each “M&A Qualified Beneficiary” as defined under Section 54.4980B-9 of the
Treasury Regulations.

 

(c)                                  Purchaser acknowledges and agrees that any
employment loss within the meaning of the WARN Act suffered by any Employee
immediately upon or within ninety (90) days after the Closing Date shall have
been caused by Purchaser’s decision not to continue the employment of such
employee, and not by the sale of the Purchased Assets.  Purchaser shall be
responsible to and shall indemnify and hold harmless the Seller and its
Affiliates for any and all claims asserted under the WARN Act because of a
“plant closing” or “mass layoff,” as defined therein, occurring after the
Closing Date due in whole or in part to the actions or omissions of Purchaser. 
The Seller shall be responsible to and shall indemnify and hold harmless the
Purchaser for any and all claims asserted under the WARN Act because of a “plant
closing” or “mass layoff,” as defined therein, occurring prior to or on the
Closing Date due in whole or in part to the actions or omissions of the Seller.

 

(d)                                 For purposes of this Agreement, the Closing
Date is and shall be the same as the “effective date” of the sale within the
meaning of the WARN Act.  The Seller is required to give all notices that may be
required under and otherwise to comply with all provisions of the WARN Act for
all terminations of the Employees that occur up to and including the Closing. 
Further, the Purchaser shall have no such obligation with respect to WARN Act
Liabilities that arise due to the actions or omissions of Seller up to and
including the Closing.  Purchaser is only required to give all notices required
under and otherwise to comply with all provisions of the WARN Act for all
involuntary terminations of the Employees that occur after the Closing Date. 
The Seller agrees to cooperate with Purchaser so that Purchaser may comply with
the WARN Act, including providing Purchaser with information regarding the
Employees’ status as full-time or part-time as defined by the WARN Act,
providing Purchaser with information regarding involuntary employee terminations
during the ninety (90) days prior to Closing, and giving Purchaser access to the
Employees to disseminate a notice pursuant to the WARN Act in the event
Purchaser determines in its sole discretion that such notice must be given to
the Employees prior to Closing due to terminations it will execute during the
ninety (90) days immediately following Closing.  If Purchaser determines in its
sole discretion that notice must be given to the Employees prior to Closing
pursuant to the WARN Act, the providing of such notice shall not be deemed to
violate any of the confidentiality or publicity provisions contained in this
Agreement.

 

(e)                                  The provisions of this Section 9.1 are for
the sole benefit of the parties to this Agreement and nothing herein, expressed
or implied, is intended or shall be construed to confer upon or give to any
Person (including, for the avoidance of doubt, any Employees), other than the
parties hereto and their respective permitted heirs, executors, administrators,
successors and assigns, any legal or equitable or other rights or remedies (with
respect to the matters provided for in this Section 9.1) under or by reason of
any provision of this Agreement.  Nothing in this Section 9.1 or any other
provision of this Agreement shall be construed to modify, amend, or establish
any benefit plan, program or arrangement or in any way affect the ability of the
Parties hereto to modify, amend or terminate any of its benefit plans, programs
or arrangements.

 

9.2                                 Reservations; Chips; Customer Information
and Property.

 

(a)                                  Reservations.  Following Closing, Purchaser
shall honor the terms and rates of all pre-Closing reservations (in accordance
with their terms) with respect to the Casino Business by customers, including
advance reservation cash deposits, for services confirmed by the Seller for any
time subsequent to the Closing, to the extent that such reservations were made
in the Ordinary Course of Business.  Prior to the Closing Date, the Seller may
continue to accept reservations for periods after the Closing in the Ordinary
Course of Business in operating the Casino Business.  Purchaser recognizes that
such reservations may include discounts or other benefits, including benefits
extended under the Seller’s

 

33

--------------------------------------------------------------------------------


 

or its Affiliates’ player loyalty program or any other frequent player or casino
awards programs, group discounts, or other discounts or requirements that food,
beverage or other benefits be delivered by the Seller to the guest or guests, as
the case may be, holding such reservations.  Purchaser shall honor all banquet
facility and service agreements which have been granted to groups, persons or
other customers for periods after the Closing Date at the rates and on the terms
provided in such agreements, to the extent that such agreements were made prior
to Closing in the Ordinary Course of Business.  Purchaser agrees that the Seller
cannot make any representation or warranty that any party holding a reservation
or agreement for facilities or services shall utilize such reservation or honor
such agreement.  Purchaser, by the execution hereof, solely assumes the risk of
non-utilization of reservations and non-performance of such agreements from and
after the Closing.  Schedule 9.2(a) sets forth all of the Seller’s outstanding
reservations with respect to the Casino Business as of the date of this
Agreement.  Seller agrees to supplement and update such schedule as of the
Closing Date.

 

(b)                                 Disposition of Chips.  From and after
(i) the Closing Date, Purchaser shall be solely responsible and liable for
compliance with applicable Mississippi Gaming Regulations, other Gaming Laws or
any applicable Order with respect to any of the Seller’s or its Affiliates’
gaming chips, tokens or plaquemines, including any obligation to destroy the
same; and (ii) the date that is ninety (90) days after the Closing Date,
Purchaser shall cease to issue or use and shall not reissue or reuse any of the
Seller’s or its Affiliates’ gaming chips, tokens or plaquemines.

 

(c)                                  Guests’ Baggage and Other Items.  On the
Closing Date, employees, agents or representatives of the Parties jointly shall
make a written inventory of all baggage, boxes and similar items checked in or
left in the care of the Seller at the Casino Business, and the Seller shall
deliver to Purchaser the keys to any secured area which such baggage and other
items are stored (and thereafter such baggage, boxes and other items inventoried
shall be deemed the “Inventoried Baggage”).  Purchaser shall be responsible for,
and shall indemnify and hold harmless the Seller and its directors, officers,
employees, Affiliates, agents, successors and permitted assigns for any and all
claims asserted or losses incurred by any of the Seller and its directors,
officers, employees, Affiliates, agents, successors and permitted assigns with
respect to any theft, loss or damage to any Inventoried Baggage from and after
the time of such inventory, and any other baggage, boxes or similar items left
in the care of Purchaser which was not inventoried by the Parties.

 

(d)                                 Safe Deposit Boxes.  Prior to the Closing,
the Seller shall notify all guests or customers who are then using a safe
deposit box at the Casino Business advising them of the pending change in
ownership of the Casino Business and requesting them to conduct an inventory and
verify the contents of such safe deposit box.  All inventories by such guests or
customers shall be conducted under the joint supervision of employees, agents or
representatives of the Parties.  Upon such inventory and verification, the
Seller shall deliver to Purchaser all keys, receipts and agreements for such
safe deposit box (and thereafter such safe deposit box shall be deemed an
“Inventoried Safe Deposit Box”).  If this Agreement is terminated after such
inventory, Purchaser shall return all keys, receipts and agreements to the
Seller for such Inventoried Safe Deposit Boxes immediately upon such
termination.  Upon Closing, the Seller shall deliver to Purchaser all keys in
the Seller’s possession for all safe deposit boxes not then in use, and a list
of all safe deposit boxes which are then in use, but not yet inventoried by the
depositor, with the name and room number of such depositor.  After the Closing,
the Parties shall make appropriate arrangements for guests and customers at the
Casino Business to inventory and verify the contents of the safe deposit boxes
that are not Inventoried Safe Deposit Boxes, and upon such inventory and
verification, the Seller shall deliver to Purchaser all keys, receipt and
agreements for such safe deposit box (and such safe deposit box thereafter shall
constitute an Inventoried Safe Deposit Box).  Purchaser shall be responsible
for, and shall indemnify and hold harmless the Seller and its directors,
officers, employees, Affiliates, agents, successors and permitted assigns for
any and all claims asserted or losses incurred by any of the Seller and its
directors, officers, employees, Affiliates, agents, successors and permitted
assigns

 

34

--------------------------------------------------------------------------------


 

with respect to any theft, loss or damage to the contents of any safe deposit
box from and after the time such safe deposit box is deemed an Inventoried Safe
Deposit Box pursuant to this Section 9.2(d).

 

9.3                                 Certain Transactions.  Prior to the Closing,
neither Purchaser nor its Affiliates nor any of their respective Representatives
shall take, or agree to commit to take, any action that (or fail to take, or
agree to fail to take, any action, which failure to take) would or is reasonably
likely to delay the receipt of, or to adversely impact the ability of Purchaser
to obtain, any Governmental Approval necessary for the consummation of the
transactions contemplated by this Agreement or necessary to permit Purchaser to
acquire the Purchased Assets and operate the Casino Business, in each case,
after the Closing in substantially the same manner as owned and operated by the
Company prior to the Closing.  Without limiting the foregoing:

 

(a)                                  Neither Purchaser nor any of its Affiliates
nor any of their respective Representatives shall withdraw, rescind, revoke or
otherwise terminate or cancel any applications, filings or other submissions
made in connection with obtaining any Governmental Approvals (or cause any of
the foregoing to occur), unless requested by the applicable Governmental
Authority to resubmit such application with modification; and

 

(b)                                 If (i) any Governmental Entity has issued an
Order or taken any other action denying or given any indication it might not
grant to Purchaser any necessary Governmental Approvals or determining or
indicating that such Governmental Entity will not issue to Purchaser all
necessary Governmental Approvals, or (ii) a court of competent jurisdiction or
other Governmental Entity shall have issued an Order or taken any other action
having the effect of permanently restraining, enjoining or otherwise prohibiting
the Closing and the transactions contemplated hereby, Purchaser, and its
Affiliates shall use their respective best efforts, including mandatory
disassociation with a Representative of Purchaser or any of its Affiliates if
reasonably requested by the Governmental Entity, to have vacated, lifted,
reversed or overturned any such order, decree, ruling or action and to have
issued such Governmental Approvals (including exhausting all available remedies,
challenges and appeals).

 

9.4                                 Insurance Policies.  The Seller’s fire and
casualty insurance and other insurance policies shall be cancelled by the Seller
or its applicable Affiliate as of the Closing Date, and any refunded premiums
shall be retained by the Seller.  Purchaser shall be solely responsible for
acquiring and placing its casualty insurance, business interruption insurance,
liability insurance and other insurance policies for periods after the Closing.

 

9.5                                 Insurance; Casualty and Condemnation.

 

(a)                                  If, before the Closing, the Purchased
Assets are damaged by fire or other casualty and such damage is less than
$100,000, the Closing shall proceed as scheduled and the Company shall, as of
the Closing, (i) promptly pay to Purchaser all insurance proceeds received by
the Company or its Affiliates with respect to such damage, destruction or other
loss, less any proceeds applied to the physical restoration of the Purchased
Assets and (ii) assign to Purchaser all rights of the Company and its Affiliates
against third parties (including its insurance carriers) with respect to any
causes of action, whether or not litigation has commenced as of the Closing
Date, in connection with such damage, destruction or other loss, and such
proceeds shall constitute full compensation for the damage to the Purchased
Assets, and the Company shall have no responsibility for restoration or repair
of the Purchased Assets or any resultant loss, directly, by subrogation, or
otherwise.

 

(b)                                 In the event that a condemnation proceeding
or payment in lieu of condemnation occurs in relation to any part of the
Purchased Assets prior to the Closing Date and such payment is less than
$100,000, the Closing shall proceed as scheduled and the Company shall assign
and turn over to

 

35

--------------------------------------------------------------------------------


 

Purchaser effective as of the Closing, and Purchaser shall be entitled to
receive and keep, all awards for the taking by condemnation and Purchaser shall
be deemed to have accepted the Purchased Assets subject to the taking without
reduction in the Purchase Price.

 

(c)                                  If, before the Closing, the Purchased
Assets are damaged by fire or other casualty and such damage is greater than
$100,000 and (i) the Seller has failed to cure such damage within thirty (30)
days from the date of such fire or other casualty; or (ii) in the case of damage
that cannot reasonably be cured within thirty (30) days and the Seller has
commenced and is diligently and continuously prosecuting the cure during such
thirty (30) day period, the Seller has failed to cure such damage within ninety
(90) days from the date of such fire or other casualty, then the Purchaser, at
its sole option, may elect to (x) proceed with the Closing as scheduled, in
which case Section 9.5(a) will apply; or (y) terminate this Agreement.

 

(d)                                 In the event that a condemnation proceeding
or payment in lieu of condemnation occurs in relation to any part of the
Purchased Assets prior to the Closing Date and such payment is greater than
$100,000, then the Purchaser, at its sole option, may elect to (i) proceed with
the Closing as scheduled, in which case Section 9.5(b) will apply; or
(ii) terminate this Agreement.

 

9.6                                 Post-Closing Use of Marks Associated with
the Casino Business.

 

(a)                                  Purchaser agrees that at and after the
Closing, except as expressly permitted by Section 9.6(c), Purchaser shall not
have the right to use any Excluded Intellectual Property, including the words
“Tropicana” or any other Intellectual Property that is derived from, relates to
or is deceptively or confusingly similar to such name or that would in any way
suggest a relationship or affiliation with the Seller or any of its Affiliates. 
Without limiting the foregoing, except as expressly permitted by Section 9.6(c),
promptly following the Closing (and in no event later than the 90th day after
the Closing) Purchaser shall delete the words “Tropicana” and “TROP” and all
other Excluded Intellectual Property from the names, logos, marks, d/b/a’s (if
any), and any other uses in association with the Purchased Assets.

 

(b)                                 Without limiting the foregoing, except as
expressly permitted by Section 9.6(c), as soon as reasonably practicable after
the Closing Date, but in any event no later than ninety (90) days from the
Closing Date, Purchaser shall remove or cover the names “Tropicana” or “TROP”
and any other Excluded Intellectual Property from all signs, buildings,
billboards, advertising materials, websites, chips, cards, gaming supplies and
equipment, telephone listings, labels, stationery, office forms, packaging or
other materials included in the Purchased Assets, and thereafter, Purchaser
shall not use such names or any other Excluded Intellectual Property.

 

(c)                                  Notwithstanding the foregoing provisions of
this Section 9.6(c), Purchaser may, during the ninety (90)-day period following
the Closing Date, continue to use the names “Tropicana” or “TROP” to the extent
that it is not practicable to remove or cover up such Intellectual Property. 
Any use of the names “Tropicana” or “TROP” by Purchaser pursuant to this
Section 9.6(c) shall: (i) be in conformity with the practices of the Seller as
of the Closing Date, (ii) be in a manner that does not in any way harm or
disparage the Seller or its Affiliates or the reputation or goodwill of the
Tropicana or TROP Marks and (iii) be contingent on Purchaser maintaining the
quality of goods and services used in connection with the Tropicana or TROP
Marks at a standard at least as high as that of the goods and services offered
and sold by the Seller as of the Closing Date.

 

(d)                                 Each Party hereby acknowledges and agrees
that the remedy at Law for any breach of the requirements of this Section 9.6
would be inadequate, and agrees and consents that without intending to limit any
additional remedies that may be available, temporary and permanent injunctive
and

 

36

--------------------------------------------------------------------------------


 

other equitable relief may be granted without proof of actual damage or
inadequacy of legal remedy in any Legal Proceeding which may be brought to
enforce any of the provisions of this Section 9.6.

 

9.7                                 No Control.  Except as permitted by the
terms of this Agreement, prior to the Closing, Purchaser shall not directly or
indirectly control, supervise, direct or interfere with, or attempt to control,
supervise, direct or interfere with, the Casino Business or the Employees. 
Until the Closing, the operations and affairs of the Casino Business and the
Purchased Assets are the sole responsibility of and under the Seller’s complete
control, except as otherwise provided in this Agreement.

 

9.8                                 Employee Solicitation.

 

(a)                                  Beginning on the date of this Agreement and
ending on the date that is the first anniversary of the Closing Date, neither
the Seller nor any of the Seller’s Affiliates shall, directly or indirectly,
solicit, entice, or encourage any person who shall have been an Employee during
such time, or any other employee of the Seller during such time, to leave such
person’s employment with Purchaser; provided, however, that the foregoing shall
not apply to (i) a general solicitation of the public for employment so long as
such general solicitation is not specifically targeted to employees, officers or
directors of Purchaser or (ii) to individuals who initiate contact with the
Seller or any of the Seller’s Affiliates regarding such employment without any
encouragement or solicitation by the Seller or any of its Affiliates.

 

(b)                                 Beginning on the date of this Agreement and
ending on the date that is one year following the earlier of the termination of
this Agreement and the Closing, neither Purchaser nor any of its Affiliates
shall, directly or indirectly, solicit, entice, or encourage any Employee that
is not a Transferred Employee or any other person who shall have been an
employee of the Seller or its Affiliates (other than with respect to the
Transferred Employees) during such time, and with whom Purchaser or any of its
Affiliates had contact in connection with, or who was specifically identified to
Purchaser or any of its Affiliates for purposes of, the transactions
contemplated by this Agreement to leave such person’s employment with the Seller
or its Affiliates (other than with respect to the Transferred Employees);
provided, however, that the foregoing shall not apply to (i) a general
solicitation of the public for employment so long as such general solicitation
is not specifically targeted to employees, officers or directors of the Seller
or any of its Affiliates, as the case may be, or (ii) to individuals who
initiate contact with Purchaser or any of its Affiliates regarding such
employment without any encouragement or solicitation by Purchaser or any of its
Affiliates.

 

ARTICLE X
CONDITIONS TO CLOSING

 

10.1                           Conditions Precedent to Obligations of
Purchaser.  The obligation of Purchaser to consummate the transactions
contemplated by this Agreement is subject to the satisfaction, on or prior to
the Closing Date, of each of the following conditions (any or all of which may
be waived by Purchaser in writing in whole or in part to the extent permitted by
applicable Law):

 

(a)                                  each of the representations and warranties
of the Seller set forth in this Agreement qualified as to materiality or
Material Adverse Effect shall be true and correct, and those not so qualified
shall be true and correct in material respects, at and as of the Closing, except
to the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties qualified as to
materiality shall be true and correct, and those not so qualified shall be true
and correct in all material respects on and as of such earlier date);

 

37

--------------------------------------------------------------------------------


 

(b)                                 the Seller shall have performed and complied
in all material respects with all obligations and agreements required in this
Agreement to be performed by or complied with it prior to the Closing Date, and
Purchaser shall have received a certificate signed by an authorized officer of
the Seller, dated the Closing Date, certifying to the matters set forth in
Section 10.1(a) and this Section 10.1(b);

 

(c)                                  the Seller shall have caused to be repaired
by a licensed, bonded and insured general contractor the roof damage more
particularly described and set forth on Schedule 10.1(c) and shall have
performed any reasonably necessary remediation to those rooms containing mold as
are more particularly described and set forth on Schedule 10.1(c), and such
repair and remediation has been performed in a manner satisfactory to the
Purchaser; and

 

(d)                                 the Seller shall have delivered, or caused
to be delivered, to Purchaser all of the items set forth in Section 4.2.

 

10.2                           Conditions Precedent to Obligations of the
Seller.  The obligations of the Seller to consummate the transactions
contemplated by this Agreement are subject to the satisfaction, prior to or on
the Closing Date, of each of the following conditions (any or all of which may
be waived by the Seller in whole or in part to the extent permitted by
applicable Law):

 

(a)                                  each of the representations and warranties
of Purchaser set forth in this Agreement qualified as to materiality or material
adverse effect shall be true and correct, and those not so qualified shall be
true and correct in all material respects, at and as of the Closing Date as
though made on the Closing Date, except to the extent such representations and
warranties relate to an earlier date (in which case such representations and
warranties qualified as to materiality shall be true and correct, and those not
so qualified shall be true and correct in all material respects, on and as of
such earlier date);

 

(b)                                 Purchaser shall have performed and complied
in all material respects with all obligations and agreements required by this
Agreement to be performed or complied with by Purchaser on or prior to the
Closing Date, and the Seller shall have received a certificate signed by an
authorized officer of Purchaser, dated the Closing Date, certifying to the
matters set forth in Section 10.2(a) and this Section 10.2(b); and

 

(c)                                  Purchaser shall have delivered, or caused
to be delivered, to the Seller all of the items set forth in Section 4.3.

 

10.3                           Conditions Precedent to Obligations of Purchaser
and the Seller.  The respective obligations of Purchaser and the Seller to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction, on or prior to the Closing Date, of each of the following
conditions (any or all of which may be waived by Purchaser and the Seller in
whole or in part to the extent permitted by applicable Law):

 

(a)                                  there shall not be in effect any Order
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby;

 

(b)                                 Tropicana Entertainment Inc. shall have been
released by the City of Vicksburg as a guarantor from the Master Agreement or
the Property Lease, as applicable; and,

 

(c)                                  Purchaser shall have obtained all
(i) Required Governmental Consents as set forth on Schedule 10.3(c); and
(ii) Permits, including Gaming Approvals, required by the terms of this
Agreement or any applicable Law.

 

38

--------------------------------------------------------------------------------


 

(d)                                 Seller shall have received all lien releases
and other releases set forth in Section 4.2(i) and required by Section 5.5
hereof.

 

10.4                           Frustration of Closing Conditions.  Neither the
Seller nor Purchaser may rely on the failure of any condition set forth in
Section 10.1, 10.2 or 10.3, as the case may be, if such failure was caused by
such Party’s failure to comply with any provision of this Agreement.

 

ARTICLE XI
TAXES

 

11.1                           Transfer Taxes.  Purchaser shall be responsible
for (and shall indemnify and hold harmless the Seller and its members, managers,
directors, officers, employees, Affiliates, agents, successors and permitted
assigns against) any sales, value added, excise, use, stamp, documentary stamp,
filing, recording, transfer or similar fees or taxes or governmental charges
(including any interest and penalty thereon) in connection with the transfer of
the Purchased Assets (collectively “Transfer Taxes”).  To the extent that any
Transfer Taxes are required to be paid by the Seller (or such Transfer Taxes are
assessed against the Seller), Purchaser shall promptly reimburse the Seller for
such Transfer Taxes.  The Seller and Purchaser shall cooperate and consult with
each other prior to filing any Tax Returns in respect of Transfer Taxes.  The
Seller and Purchaser shall cooperate and otherwise take commercially reasonable
efforts to obtain any available refunds for Transfer Taxes.

 

11.2                           Purchase Price Allocation.  The Purchase Price
shall be allocated, apportioned and adjusted among the Purchased Assets as set
forth on Schedule 11.2.

 

ARTICLE XII
MISCELLANEOUS

 

12.1                           Expenses.  Except as otherwise provided in this
Agreement, the Seller and Purchaser shall bear their own expenses, including
attorney’s fees, incurred in connection with the negotiation and execution of
this Agreement and each other agreement, document and instrument contemplated by
this Agreement and the consummation of the transactions contemplated hereby and
thereby; provided that, in the event of a Legal Proceeding by any Party to
enforce obligations under this Agreement, the prevailing party shall be entitled
to recover from the non-prevailing Party its expenses of litigation, including
reasonable attorney’s fees.

 

12.2                           Injunctive Relief.  Damages at law may be an
inadequate remedy for the breach of any of the covenants, promises and
agreements contained in this Agreement, and, accordingly, any Party hereto shall
be entitled to injunctive relief with respect to any such breach, including
specific performance of such covenants, promises or agreements or an order
enjoining a Party from any threatened, or from the continuation of any actual,
breach of the covenants, promises or agreements contained in this Agreement. 
The rights set forth in this Section 12.2 shall be in addition to any other
rights which a Party may have at law or in equity pursuant to this Agreement.

 

12.3                           Submission to Jurisdiction; Consent to Service of
Process.

 

(a)                                  The Parties agree to unconditionally and
irrevocably submit to the exclusive jurisdiction of any state or federal court
located in the State of Mississippi and any appellate court from any thereof,
for the resolution of any such claim or dispute.  The Parties hereby irrevocably
waive, to the fullest extent permitted by applicable law, any objection which
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute, waiving thereby their right to any other jurisdiction to which
they may be

 

39

--------------------------------------------------------------------------------


 

entitled to by reason of their present or future domiciles or otherwise.  Each
of the Parties hereto agrees that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by law.

 

(b)                                 Each of the Parties hereby consents to
process being served by any Party in any suit, action or proceeding by delivery
of a copy thereof in accordance with the provisions of Section 12.8.

 

12.4                           WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY TO
THIS AGREEMENT WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, MATTER OR
PROCEEDING REGARDING THIS AGREEMENT OR ANY PROVISION HEREOF.

 

12.5                           Entire Agreement; Amendments; Waivers and
Conflicts.  This Agreement (including the schedules and exhibits hereto) and the
Ancillary Agreements represent the entire understanding and agreement between
the Parties with respect to the subject matter hereof.  This Agreement can be
amended, supplemented or changed, and any provision hereof can be waived, only
by written instrument making specific reference to this Agreement signed by the
Party against whom enforcement of any such amendment, supplement, modification
or waiver is sought.  No action taken pursuant to this Agreement, including any
investigation by or on behalf of any Party, shall be deemed to constitute a
waiver by the Party taking such action of compliance with any representation,
warranty, covenant or agreement contained herein.  The waiver by any Party of a
breach of any provision of this Agreement shall not operate or be construed as a
further or continuing waiver of such breach or as a waiver of any other or
subsequent breach.  No failure on the part of any Party to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such Party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.

 

12.6                           Governing Law.  This Agreement shall be governed
by and construed in accordance with the laws of the State of Mississippi
applicable to contracts made and performed in such State.

 

12.7                           Notices.  All notices and other communications
under this Agreement shall be in writing and shall be deemed given (a) when
delivered personally by hand (with written confirmation of receipt), (b) when
sent by facsimile (with written confirmation of transmission) or (c) one (1)
Business Day following the day sent by overnight courier (with written
confirmation of receipt), in each case at the following addresses and facsimile
numbers (or to such other address or facsimile number as a Party may have
specified by notice given to the other Party pursuant to this provision):

 

If to the Seller, to:

 

Columbia Properties Vicksburg, LLC

c/o Tropicana Entertainment Inc.

3930 Howard Hughes Parkway, Fourth Floor

Las Vegas, NV  89169

Attn:  Legal Dept.

Telephone: (702) 589-3888

Facsimile:  (702) 589-3889

 

40

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Balch & Bingham LLP

401 East Capitol Street, Suite 200

Jackson, Mississippi 39201

Attn: Matthew McLaughlin, Esquire

Telephone: 601-965-8162

Facsimile:  866-811-7321

 

If to Purchaser, to:

 

Delta Investments & Development, LLC

2520 St. Rose Parkway, Suite 212

Henderson, NV 89074

Attn:  J. Michael Caldwell

Telephone: 864-422-2396

Facsimile:  864-422-2328

 

With a copy (which shall not constitute notice) to:

 

Nelson Mullins Riley & Scarborough, L.L.P.

Suite 900, Poinsett Plaza

104 S. Main Street

Greenville, SC 29601

Attn:  John M. Campbell, Jr., Esquire

Telephone: 864-250-2234

Facsimile:  864-250-2388

 

12.8                           Severability.  If any term or other provision of
this Agreement is invalid, illegal or incapable of being enforced by any law or
public policy, all other terms or provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any Party.

 

12.9                           Binding Effect; Assignment.  This Agreement shall
be binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns.  Nothing in this Agreement shall create or be
deemed to create any third party beneficiary rights in any Person or entity not
a Party to this Agreement except as provided below.  No assignment of this
Agreement or of any rights or obligations hereunder may be made by the Seller or
Purchaser (by operation of law or otherwise) without the prior written consent
of the other Parties hereto and any attempted assignment without the required
consents shall be void.

 

12.10                     Reserved.

 

12.11                     Release.  Except as provided in the following
sentence, upon the Closing, the Seller shall be deemed to release, discharge and
acquit each of the Purchaser, the officers, directors, equityholders, agents,
professionals, representatives, employees, subsidiaries and Affiliates of each,
and each of the successors, assigns, heirs, and representatives of each
(collectively, the “Purchaser Released Parties”) and the Purchaser shall be
deemed to release, discharge and acquit each of the Seller, the officers,
members, managers, directors, equityholders, agents, professionals,
representatives, employees, subsidiaries and Affiliates of each, and each of the
successors, assigns, heirs, and representatives of each (collectively, the

 

41

--------------------------------------------------------------------------------


 

“Seller Released Parties”) from any and all claims, rights, demands, injuries,
debts, damages, liabilities, omissions, contracts, agreements, actions, and
causes of action related to the transactions contemplated by this Agreement,
whether at law or in equity, and whether based on contract, tort, or otherwise,
known or unknown, suspected or unsuspected, of every kind and nature, which the
Seller or its successors, assigns, heirs, and representatives at any time had,
now have, or hereafter can or may have against any of the Purchaser Released
Parties, or which Purchaser or its successors, assigns, heirs, and
representatives at any time had, now have, or hereafter can or may have against
any of the Seller Released Parties, as appropriate, in any way arising from or
related to any action or inaction in connection with the transactions
contemplated by this Agreement of any of the Purchaser Released Parties or
Seller Released Parties, as appropriate, to the extent that such claims, rights,
demands, injuries, debts, damages, liabilities, omissions, accounts, contracts,
agreements, actions, and causes of action arise out of any action or inaction by
any of the Purchaser Released Parties or Seller Released Parties, as
appropriate, relating to actions taken or inaction to date or in the future may
be taken or not taken.  The releases provided in this Section 12.11 do not
extend to any claims, rights or causes of action related to breaches of (a) this
Agreement, (b) any agreement entered into in connection herewith, or (c) any
claim of actual fraud.

 

12.12                     Termination of Representations and Warranties.  Except
for the representations and warranties set forth in Section 5.11, all
representations and warranties made by the Seller and the Purchaser in this
Agreement shall terminate on the Closing Date upon the purchase of the Purchased
Assets by Purchaser and neither the Seller nor the Purchaser shall have any
liability after the Closing Date for any breach of any representation or
warranty.  The representations and warranties made by the Seller in Section 5.11
shall survive the Closing for a period of one year following the Closing Date,
and the Seller shall not have any liability for a breach of any representation
or warranty set forth in Section 5.11 unless Purchaser notifies Seller of such
breach on or before the first anniversary of the Closing Date.

 

12.13                     Schedules.  The Parties may, at their respective
options, include in the Schedules or the Purchaser Schedules, as the case may
be, items that are not material to avoid any misunderstanding, and such
inclusion, or any references to dollar amounts, shall not be deemed to be an
acknowledgement or representation that such items are material, to establish any
standard of materiality or to define further the meaning of such terms for
purposes of this Agreement.

 

12.14                     Counterparts.  This Agreement may be executed in one
or more counterparts, each of which will be deemed to be an original copy of
this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement.

 

12.15                     Confidential Treatment.  If the Seller or Purchaser
reasonably believe that information to be listed on any of the Schedules
contains competitively sensitive, proprietary, confidential or other information
that the Parties agree should remain confidential, such information shall be
listed on a Schedule to remain confidential subject to reasonable
confidentiality agreements or protective orders, with a reference to the
Schedule on which such information would be listed but for the desire to keep
such information confidential.  Inclusion of any information on such
confidential Schedule shall be deemed to be included on the Schedule so
referenced.

 

12.16                     No Third-Party Beneficiaries.  Except as otherwise
expressly provided in Sections 9.2, 12.10, and 12.11, this Agreement is for the
sole benefit of the parties hereto and their permitted assigns and nothing
herein, express or implied, is intended to or will confer upon any other Person
any legal or equitable right, benefit or remedy of any nature whatsoever under
or by reason of this Agreement.

 

*       *       *       *       *

 

42

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Asset Purchase Agreement
to be executed by their respective officers, as of the date first written above.

 

 

PURCHASER

 

 

 

DELTA INVESTMENTS & DEVELOPMENT, LLC, a
Nevada limited liability company

 

 

 

By:

/s/ J. MICHAEL CALDWELL

 

Name:

J. Michael Caldwell

 

Title:

Member

 

43

--------------------------------------------------------------------------------


 

 

SELLER

 

 

 

COLUMBIA PROPERTIES VICKSBURG, LLC, a
Mississippi limited liability company

 

 

 

By:

/s/ LANCE J. MILLAGE

 

Name:

Lance J. Millage

 

Title:

SVP — Finance & Treasurer

 

44

--------------------------------------------------------------------------------


 

Exhibit A

 

ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as of the
1st day of December, 2010 (the “Effective Date”), by and among Columbia
Properties Vicksburg, LLC, a Mississippi limited liability company (“Seller”),
Delta Investments & Development, LLC a Nevada limited liability company
(“Purchaser”), and Chicago Title and Trust Company (the “Escrow Agent”).

 

RECITALS

 

WHEREAS, Seller and Purchaser have entered into an Asset Purchase Agreement
dated as of the 1st day of December, 2010 (the “Purchase Agreement”), pursuant
to which Purchaser has agreed to purchase from Seller all of the Purchased
Assets (as defined in the Purchase Agreement);

 

WHEREAS, pursuant to Section 3.2 of the Purchase Agreement, Purchaser is
required to deposit certain funds into escrow pursuant to the terms of this
Agreement as prepayment of a portion of the Purchase Price (as defined in the
Purchase Agreement); and

 

WHEREAS, on August 5, 2010, Tropicana Entertainment, Inc., a Delaware
corporation (“Parent”) and the Escrow Agent entered into a Sale Order Agreement
(the “Prior Escrow Agreement”) concerning the deposit of $75,325.00 (which
included $75,000.00 (the “First Deposit”) and a $325.00 escrow fee and $25.00
wire fee).

 

WHEREAS, this Agreement supersedes the Prior Escrow Agreement and such Prior
Escrow Agreement is hereby terminated;

 

WHEREAS, any capitalized terms not defined herein shall have the meanings set
forth in the Purchase Agreement; and

 

WHEREAS, Escrow Agent is willing to act as escrow agent hereunder.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises,
covenants and agreements contained herein, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

ARTICLE I

ESTABLISHMENT OF ESCROW FUND

 

Under the Prior Escrow Agreement, Purchaser delivered the First Deposit. 
Simultaneously with the execution hereof, Purchaser has delivered to Escrow
Agent for deposit into an account by wire transfer of immediately available
funds the sum of $225,000.00 (the “Second Deposit”, and together with the First
Deposit, the “Escrowed Funds”). Escrow Agent shall initially deposit the
Escrowed Funds in a separate trust account and shall invest and reinvest the
Escrowed Funds and the interest therefrom in such investment grade securities as
Purchaser and Seller may direct from time to time pursuant to joint written
instructions.  All amounts so earned from such investments and reinvestments
shall be deemed to be included in the Escrowed Funds.  The Escrowed Funds shall
be held by Escrow Agent subject to the terms and conditions hereinafter set
forth. The Parent and the Escrow Agent hereby agree that this agreement
supersedes the Prior Escrow Agreement and such prior escrow agreement is hereby
terminated.

 

Exhibit A-1

--------------------------------------------------------------------------------


 

Escrow Agent shall not have any liability for any loss sustained as a result of
any investment made pursuant to the instructions of the parties or as a result
of any liquidation of any such investment prior to its maturity or for the
failure of the parties to give Escrow Agent any instruction to invest or
reinvest the Escrowed Funds or any earnings thereon.

 

ARTICLE II

DISTRIBUTION OF ESCROWED FUNDS

 

Section 2.1                                   Distribution of Escrowed Funds. 
Escrow Agent shall distribute the Escrowed Funds as follows:

 

(a)                                  Termination of Purchase Agreement.

 

(i)                                     In the event that the Purchase Agreement
is terminated pursuant to Section 4.4(a), Section 4.4(d), Section 4.4(e),
Section 9.5(c) or Section 9.5(d) thereof, Purchaser may thereafter terminate the
Purchase Agreement by providing written notice to Seller and Escrow Agent. 
Within five (5) days after its receipt of such written notice from Purchaser,
Escrow Agent shall release and distribute the Escrowed Funds to Purchaser.  In
such event, Purchaser and Seller acknowledge and agree that such notice from
Purchaser shall effectively terminate the Purchase Agreement.

 

(ii)                                  In the event that the Purchase Agreement
is terminated pursuant to Section 4.4(b), 4.4(c), or Section 4.4(f) thereof,
Seller may thereafter terminate the Purchase Agreement by providing written
notice to Purchaser and Escrow Agent.  Within five (5) days after its receipt of
such written notice from Seller, Escrow Agent shall release and distribute the
Escrowed Funds to Seller.  In such event, Purchaser and Seller acknowledge and
agree that such notice from Seller shall effectively terminate the Purchase
Agreement.

 

(b)                                 Closing of Transaction.  In the event
Purchaser provides written notice to Escrow Agent that the transaction
contemplated by the Purchase Agreement is closing, Escrow Agent shall release
and distribute the Escrowed Funds to Seller on the Closing Date, to an account
as directed by Seller.

 

(c)                                  Mutual Consent.  Within five (5) days after
its receipt of joint written instructions from Purchaser and Seller, Escrow
Agent shall release and distribute the Escrowed Funds in any other manner as so
directed.  If such distribution is intended to result in the termination of this
Escrow Agreement, both Purchaser and Seller shall confirm that fact for Escrow
Agent in writing.

 

Section 2.2                                   Full Disbursement.  Upon
distribution of all of the Escrowed Funds by Escrow Agent pursuant to Section
2.1, this Agreement shall terminate; provided, however, Escrow Agent shall still
be entitled to recover any unpaid fees and expenses that it is due hereunder.

 

Exhibit A-2

--------------------------------------------------------------------------------


 

ARTICLE III

ESCROW AGENT

 

Section 3.1                                   Obligations of Escrow Agent.

 

(a)                                  Duties.  It is agreed that the duties and
obligations of Escrow Agent are those herein specifically provided and no
other.  Escrow Agent shall have no liability or obligation with respect to the
Escrowed Funds except for Escrow Agent’s willful misconduct or gross
negligence.  Escrow Agent’s sole responsibility shall be for the safekeeping,
investment, and disbursement of the Escrowed Funds in accordance with the terms
of this Agreement.  Escrow Agent shall have no implied duties or obligations and
shall not be charged with knowledge or notice of any fact or circumstance,
except as specifically set forth herein or in a notice delivered pursuant
hereto.

 

(b)                                 Right to Follow Instructions.  Escrow Agent
shall not incur any liability for following the instructions herein contained or
expressly provided for, or written instructions given by the parties hereto.

 

(c)                                  No Duty to Verify.  Escrow Agent shall not
have any responsibility for the genuineness or validity of any document or other
material presented to or deposited with it nor any liability for any action
taken, suffered or omitted in accordance with any written instructions or
certificates given to it hereunder and believed by it to be signed by the proper
party or parties.

 

(d)                                 Conflicting Instructions.  In the event that
Escrow Agent shall be uncertain as to its duties or rights hereunder or shall
receive instructions, claims or demands from any party hereto which, in its
opinion, conflict with any of the provisions of this Agreement, it shall be
entitled to refrain from taking any action until receipt of a Final
Determination.

 

(e)                                  Legal Proceedings.  Escrow Agent shall not
be required to institute legal proceedings of any kind and shall not be required
to initiate or defend any legal proceedings which may be instituted against it
in respect of the subject matter of this Agreement.  If Escrow Agent does elect
to act it will do so only to the extent that it is indemnified to its
satisfaction against the cost and expense of such defense or initiation. In the
event of any disagreement between any of the parties to this Agreement or
between any of them and any other person which   may result in adverse claims or
demands being made in connection with the Escrowed Funds or this Agreement or in
the event that the Escrow Agent, in good faith, should be in doubt as to what
action it should take hereunder, Escrow Agent may, at its option, refuse to
comply with any claims or demands on it or refuse to take any other action
hereunder.  Escrow Agent may consult with legal counsel of its choice in the
event of any dispute or question as to the construction of any of the provisions
hereof or its duties hereunder, and it shall incur no liability and shall be
fully protected in acting in accordance with the opinion and instructions of
such counsel.  So long as any such disagreement or doubt continues to exist,
Escrow Agent shall not be or become liable in any way whatsoever or to any
person for its failure or refusal to comply with directions or instructions that
would otherwise be mandatory with respect to the Escrowed Funds.  The Escrow
Agent shall be entitled to continue to so refrain from acting until (i) the
rights of all parties shall have been fully and finally adjudicated by a court
of competent jurisdiction, or (ii) all differences shall have been adjusted and
all doubt resolved by agreement among all interested persons, and the Escrow
Agent shall have been notified thereof in writing signed by all such persons. 
The rights of the Escrow Agent under this paragraph are cumulative of all other
rights that it may have by law or otherwise.  Escrow Agent specifically reserves
the right to deposit all property in its possession in connection with this
Agreement into the registry of a court of competent jurisdiction in Illinois an
interpleader or other proceeding upon directing notice to Purchaser and Seller
as provided hereinabove and thereby shall be relieved of any further
responsibility under this Agreement.  The Escrow Agent shall be entitled to
reimbursement for all legal fees and costs incurred by it in connection with any
interpleader or other action filed by Escrow Agent hereunder and in connection
with any dispute or claim involving the Escrowed Funds or this Agreement.

 

(f)                                    Changes to the Agreement.  Escrow Agent
shall not be bound by any modification, amendment, termination, cancellation,
rescission or supersession of this Agreement unless the same shall be in writing
and signed by all of the other parties hereto and, if its rights, duties,
immunities or indemnities as Escrow Agent are affected thereby, unless it shall
have given its prior written consent thereto.

 

Section 3.2                                   Release of Escrow Agent.  Escrow
Agent (and any successor escrow agent) may at any time resign by giving written
notice of its resignation to the parties hereto at their respective addresses
set forth in this Agreement, at least thirty (30) days prior to the date
specified for such resignation to take effect, and upon the effective date of
such resignation, all property then held by Escrow Agent shall be delivered by
it to such person as may be jointly designated in writing by Purchaser and
Seller, whereupon all of Escrow Agent’s duties and obligations hereunder shall
cease and terminate.  Escrow Agent’s sole responsibility thereafter shall be to
keep safely all property then held by it pursuant to this Agreement and to
deliver the same to a person or persons designated in accordance with any Final
Determination.  Any successor escrow agent shall execute, acknowledge and
deliver to Purchaser and Seller an instrument accepting such duties and
obligations hereunder; and thereupon such successor escrow agent, without any
further act, deed or conveyance, shall become fully vested with all rights,
duties and obligations of its predecessor under this Agreement, with like effect
as if originally named Escrow Agent.

 

Section 3.3                                   Indemnity of Escrow Agent.
Purchaser and Seller severally agree to indemnify Escrow Agent for, and hold it
harmless from, and against one-half of any loss, liability or expense incurred
by Escrow Agent arising out of or in connection with its duties, obligations or

 

Exhibit A-3

--------------------------------------------------------------------------------


 

performance as Escrow Agent hereunder, except as caused by its gross negligence
or willful misconduct, including the reasonable legal costs and expenses of
defending itself against any claim or liability in connection with its
performance hereunder.  The terms of this Section shall survive the termination
of this Agreement and, with respect to claims arising in connection with Escrow
Agent’s duties while acting as such, the resignation or removal of Escrow Agent.

 

Section 3.4                                   Fees of Escrow Agent. Escrow Agent
shall be entitled to compensation for services according to the Fee Schedule
attached hereto as Schedule A.  All fees shall be paid in United States currency
and payable in the United States at the office of Escrow Agent.  Escrow Agent
shall have a first lien on the Escrowed Funds held by it for compensation
reimbursement and indemnification.  Purchaser and Seller agree that, as between
themselves, Escrow Agent’s fees shall be shared equally by both parties.

 

ARTICLE IV

MISCELLANEOUS

 

Section 4.1                                   Binding Effect.  This Agreement
shall inure to the benefit of and shall be binding upon Purchaser, Seller and
Escrow Agent and their respective successors and assigns.  Without the prior
written consent of the other parties, none of the parties to this Agreement may
assign their rights, duties or obligations hereunder to any other person or
entity.

 

Section 4.2                                   Governing Law.  This Agreement
shall be governed by and construed in accordance with the laws of the State of
Mississippi (without giving effect to the conflict of law principles thereof).

 

Section 4.3                                   Headings.  The section and
paragraph headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.

 

Section 4.4                                   Notices.  All notices and other
communications under this Agreement shall be in writing and shall be deemed
given (a) when delivered personally by hand (with written confirmation of
receipt), (b) when sent by facsimile (with written confirmation of transmission)
or (c) one (1) business day following the day sent by overnight courier (with
written confirmation of receipt), in each case at the following addresses and
facsimile numbers (or to such other address or facsimile number as a party may
have specified by notice given to the other party pursuant to this provision):

 

To Purchaser:

Delta Investments & Development, LLC

 

2520 St. Rose Parkway, Suite 212

 

Henderson, Nevada 89074

 

Fax:  (864) 422-2328

 

Attn:  J. Michael Caldwell

 

 

With a copy to:

John M. Campbell, Jr., Esq.

 

Nelson Mullins Riley & Scarborough LLP

 

104 S. Main Street, Suite 900

 

Greenville, South Carolina 29601

 

Fax: (864) 250-2388

 

Exhibit A-4

--------------------------------------------------------------------------------


 

To Seller:

Columbia Properties Vicksburg, LLC

 

c/o Tropicana Entertainment, Inc.

 

3930 Howard Hughes Parkway, Fourth Floor
Las Vegas, Nevada 89169

 

Fax:  (702) 589-3889
Attn:  Legal Department

 

 

With a copy to:

Matthew McLaughlin, Esq.
Balch & Bingham LLP

 

401 East Capitol Street, Suite 200

 

Jackson, Mississippi 39201

 

Fax:  (866) 811-7321

 

 

To Escrow Agent:

Chicago Title and Trust Company

 

171 North Clark

 

Chicago, Illinois 60601

 

Fax: (312) 223-2108

 

Attn: Nancy Castro

 

or such other address or addresses as shall be designated by a party hereto to
the others in writing.  Any such notice, claim or other communication shall be
deemed conclusively to have been given and received (i) on the first business
day following the day timely received by a national overnight courier, with the
cost of delivery prepaid; or (ii) when otherwise personally delivered to the
addressee.

 

Section 4.5                                   Entire Agreement.  This Agreement
constitutes the entire agreement among the parties hereto with respect to the
subject matter hereof, and supersedes all prior oral or written agreements,
commitments or understandings among them with respect to the matters provided
for herein.

 

Section 4.6                                   Counterparts.  This Agreement may
be executed in two or more counterparts, each of which shall be deemed to be an
original but all of which together shall constitute one and the same instrument.

 

Section 4.7                                   Modification.  This Agreement may
be modified, altered or amended only by a written instrument signed by each of
the parties hereto.

 

Section 4.8                                   Method of Payment.  All transfers
of funds pursuant to this Agreement shall be made by wire transfer of
immediately available United States funds.

 

Section 4.9                                   References to Other Documents.  It
is expressly understood and agreed by the parties hereto that all references in
this Agreement to the Purchase Agreement are for the convenience of Purchaser
and Seller and that Escrow Agent shall have no obligations or duties with
respect thereto.

 

Section 4.10                            Waiver of Breach.  The waiver by
Purchaser of a breach of this Agreement by Escrow Agent shall not constitute a
waiver of any right or remedy Purchaser may have against Seller under the
Purchase Agreement or hereunder.  The waiver by Seller of a breach of this
Agreement by Escrow Agent shall not constitute a waiver of any right or remedy
Seller may have against Purchaser under the Purchase Agreement or hereunder.

 

Exhibit A-5

--------------------------------------------------------------------------------


 

Section 4.11                            Additional Actions and Documents.  Each
of the parties hereto hereby agrees to take or cause to be taken such further
actions, to execute, deliver and file or cause to be executed, delivered and
filed such further documents and instruments, and to obtain such consents as may
be necessary or as may be reasonably requested in order to fully effectuate the
purposes, terms and conditions of this Agreement.

 

Section 4.12                            Waiver of Terms.  Any of the terms or
conditions of this Agreement may be waived, but only in writing, at any time by
the party which is entitled to the benefits thereof.  No waiver of any of the
provisions of this Agreement shall be deemed to or shall constitute a waiver of
any other provision hereof (whether or not similar).

 

Section 4.13                             Defined Terms.  Capitalized terms used
herein and not otherwise defined herein or in the Purchase Agreement shall have
the meaning set forth below:

 

“Final Determination” means (i) joint written instructions from Purchaser and
Seller; (ii) the final and unappealable order of competent jurisdiction
regarding the matter; or (iii) a final arbitration award regarding the matter.

 

[Signatures Appear on the Following Page]

 

Exhibit A-6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

PURCHASER:

 

 

 

 

DELTA INVESTMENTS & DEVELOPMENT, LLC, a Nevada limited liability company

 

 

 

 

 

 

 

By:

 

 

Name:

J. Michael Caldwell

 

Title:

Member

 

 

 

 

 

 

 

SELLER:

 

 

 

 

COLUMBIA PROPERTIES VICKSBURG, LLC, a Mississippi limited liability company

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

ESCROW AGENT:

 

 

 

 

CHICAGO TITLE AND TRUST COMPANY

 

 

 

 

By:

 

 

Name:

Nancy Castro

 

Title:

Escrow Officer

 

Exhibit A-7

--------------------------------------------------------------------------------


 

SCHEDULE A

 

ESCROW AGENT’S FEE SCHEDULE

 

Escrow Agent’s fees shall be as follows:  (a) $300.00 for the first ninety (90)
day period commencing as of the Effective Date, and (b) $150.00 for each ninety
(90) day period thereafter.  All such fees shall be payable in advance on the
first day of the period to which such fees relate and shall be prorated for any
partial period.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

[RESERVED]

 

Exhibit B-1

--------------------------------------------------------------------------------


 

Exhibit C

 

Instrument Prepared by

and Return to:

Balch & Bingham LLP

Attn:  Matthew P. McLaughlin

MS Bar # 100691

P.O. Box 22587

Jackson, MS 39201

(601)-961-9900

 

STATE OF MISSISSIPPI

COUNTY OF WARREN

 

SPECIAL WARRANTY DEED

 

GRANTOR’S ADDRESS:

 

GRANTEE’S ADDRESS:

COLUMBIA PROPERTIES VICKSBURG, LLC

 

DELTA INVESTMENTS &

Attn: Marc Rubenstein

 

DEVELOPMENT, LLC

3930 Howard Hughes Parkway, Fourth Floor

 

 

Las Vegas, NV 89169

 

Phone: (     )

Phone: (     )

 

 

 

 

Indexing Instructions:                       [                                 ]

 

Exhibit C-1

--------------------------------------------------------------------------------


 

For and in consideration of the sum of Ten and No/100 Dollars ($10.00), cash in
hand paid, and other good and valuable consideration, the receipt of which is
hereby acknowledged, Columbia Properties Vicksburg, LLC, a Mississippi liability
company (“Grantor”), does hereby sell, convey and warrant specially unto Delta
Investments & Development, LLC, a Nevada limited liability company, (“Grantee”),
the property situated and being in Warren County, Mississippi, more particularly
described as follows, to-wit:

 

This conveyance is made subject to any and all easements, restrictive covenants
and conditions, and prior oil, gas, and mineral reservations of record.

 

Taxes for the year 2010 are assumed by the Grantees.

 

WITNESS THE DULY AUTHORIZED SIGNATURE effective the             day of
                             , 2010.

 

 

GRANTOR:

 

 

 

 

COLUMBIA PROPERTIES VICKSBURG, LLC, a Mississippi limited liability company

 

 

 

 

BY:

 

 

 

 

 

ITS:

 

 

 

Prepared without the benefit of title examination.

 

Exhibit C-2

--------------------------------------------------------------------------------


 

STATE OF [                                    ]

COUNTY OF [                             ]

 

Personally appeared before me, the undersigned authority in and for the said
county and state, on this the          day of                  , 2010, within my
jurisdiction, the within named
                                                       , who acknowledged that
he/she is the                    of Columbia Properties Vicksburg, LLC, a
Mississippi limited liability company, and as the act and deed of said limited
liability company, he/she executed the above and foregoing instrument, after
first having been duly authorized so to do.

 

 

 

 

 

NOTARY PUBLIC

 

My Commission Expires:

 

 

 

 

 

 

[S E A L]

 

Exhibit C-3

--------------------------------------------------------------------------------


 

Exhibit D

 

ASSIGNMENT OF LEASES

 

THIS ASSIGNMENT OF LEASES (this “Assignment”), made as of
                                      , 2010, by and between Columbia Properties
Vicksburg, LLC, a Mississippi limited liability company (“Assignor”), and Delta
Investments & Development, LLC, a Nevada limited liability company (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, Assignor and Assignee entered into that certain Asset Purchase
Agreement dated                                 , 2010 (the “Agreement”), for
the purchase and sale of certain real property (“Property”) more particularly
described in Schedule 5.8(a) attached to the Agreement.

 

WHEREAS, this Assignment is being made pursuant to the terms of the Agreement
for the purpose of assigning to Assignee all of Assignor’s right, title and
interest in and to those certain leases as are set forth in Exhibit “A” attached
hereto and incorporated herein by reference (the “Leases”).

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                                       Assignment of Leases.  Assignor hereby
grants, assigns, transfers, conveys and delivers to Assignee the Leases and all
of the right, title, estate, interest, benefits and privileges of the lessor
thereunder, and Assignee hereby accepts such assignment, provided, however, that
Assignor hereby retains all contract rights under the Leases which accrued prior
to the transfer of the Property to Assignee, including, without limitation, any
and all rights and causes of action to recover past-due rent or other charges
due under the Leases.

 

2.                                       Assumption of Obligations.  By
acceptance of this Assignment, Assignee hereby assumes and agrees to perform and
to be bound by all of the terms, covenants, conditions and obligations imposed
upon or assumed by Assignor under the Leases.  Said assumption shall have
application only to those obligations under the Leases first accruing or arising
on or after the delivery of this Assignment and shall have no application to
obligations accruing or arising prior to said date.  Without limiting the
generality of the foregoing, Assignee acknowledges receipt from Assignor of the
security deposits held under the Leases and Assignee hereby assumes the
obligation to return the security deposit to the tenant under the Lease in
accordance with the terms of the Leases.  Assignee shall defend, indemnify and
hold harmless Assignor from and against any and all “Claims” asserted against or
incurred by Assignor as a result of any acts or omissions occurring on or after
the date of this Assignment in connection with the Leases.  Assignor shall
defend, indemnify and hold harmless Assignee from and against any and all Claims
asserted against or incurred by Assignee as a result of any acts or omissions of
Assignor occurring prior to the date of this Assignment in connection with the
Leases.  “Claims” means claims, demands, causes of action, losses, damages,
liabilities, judgments, costs and expenses (including attorneys’ fees, whether
suit is instituted or not).

 

Exhibit D-1

--------------------------------------------------------------------------------


 

3.                                       EXCEPT AS MAY BE SET FORTH IN ANOTHER
DOCUMENT OR AGREEMENT, THE LEASES AND DEPOSITS ARE BEING ASSIGNED WITHOUT ANY
REPRESENTATION OR WARRANTY WHATSOEVER.  ASSIGNEE IS HEREBY ACQUIRING THE LEASES
AND DEPOSITS BASED SOLELY UPON ASSIGNEE’S OWN INDEPENDENT INVESTIGATIONS AND NOT
IN RELIANCE ON ANY INFORMATION PROVIDED BY ASSIGNOR OR ASSIGNOR’S AGENTS OR
CONTRACTORS.  ASSIGNOR SPECIFICALLY DISCLAIMS ANY WARRANTY, GUARANTY OR
REPRESENTATION, ORAL OR WRITTEN, PAST OR PRESENT, EXPRESSED OR IMPLIED,
CONCERNING THE LEASES AND DEPOSITS OR ASSIGNOR’S TITLE THERETO.

 

4.                                       Successors and Assigns.  This
Assignment shall be binding upon and inure to the benefit of the successors,
assigns, personal representatives, heirs and legatees of the respective parties
hereto.

 

5.                                       Attorneys’ Fees.  In the event of the
bringing of any action or suit by a party hereto against another party hereunder
by reason of any breach of any of the covenants, conditions, agreements or
provisions on the part of the other party arising out of this Assignment, then
in that event the prevailing party shall be entitled to have and recover of and
from the other party all costs and expenses of the action or suit, including
reasonable attorneys’ fees.

 

6.                                       Governing Law.  This Assignment shall
be governed by, interpreted under, and construed and enforceable with, the laws
of the State of Mississippi.

 

7.                                       Counterparts.  This Assignment may be
executed in multiple counterparts, each of which shall be deemed an original,
but all of which, together, shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this instrument as of the
date first written above.

 

Exhibit D-2

--------------------------------------------------------------------------------


 

SIGNATURE PAGE

ASSIGNMENT OF LEASES

 

 

 

Assignor: Columbia Properties Vicksburg, LLC

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit D-3

--------------------------------------------------------------------------------


 

SIGNATURE PAGE

ASSIGNMENT OF LEASES

 

 

 

Assignee: Delta Investments & Development, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Exhibit D-4

--------------------------------------------------------------------------------


 

Exhibit A

of

Assignment of Leases

 

List of the “Leases”

 

Exhibit A-1

--------------------------------------------------------------------------------


 

Exhibit E

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), made and entered
into as of this          day of                                 , 2010, is by
and between Columbia Properties Vicksburg, LLC, a Mississippi limited liability
company (the “Assignor”), and Delta Investments & Development, LLC, a Nevada
limited liability company (the “Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, Assignor and Assignee are parties to that certain Asset Purchase
Agreement dated as of                                 , 2010 (the “Asset
Purchase Agreement”); and

 

WHEREAS, Assignor is a party to certain agreements, contracts and commitments
related to the business of Assignor being sold and transferred to Assignee
pursuant to the Asset Purchase Agreement; and

 

WHEREAS, pursuant to the Asset Purchase Agreement, Assignor has sold and
transferred certain of its business and assets to Assignee, and Assignee has
agreed to assume certain liabilities and obligations of Assignor; and

 

WHEREAS, Assignor and Assignee now desire to evidence Assignor’s assignment of
certain of its agreements, contracts and commitments to Assignee, and Assignee’s
assumption of certain of the liabilities and obligations of Assignor;

 

NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth and set forth in the Asset Purchase Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

1.                                       Assignment by Assignor.  Assignor
hereby assigns, transfers, sells and conveys, by these presents, to Assignee,
all of Assignor’s rights, title and interest in and to the following
(collectively, the “Contracts”):

 

(a)                                  all contracts, agreements, licenses,
equipment leases or arrangements (if any) that are listed or described on
Schedule 2.1(f) to the Asset Purchase Agreement;

 

(b)                                 all guaranties, warranties and service
contracts relating to the Purchased Assets.

 

2.                                       Assumption by Assignee.  Assignee does
hereby assume and agree to perform, pay and discharge all obligations of
Assignor under the Contracts that arise after the Effective Date. In addition,
Assignee agrees to assume all obligations with respect to subscription
fulfillment after the Effective Date.

 

3.                                       Further Assurances.  Assignor, upon the
reasonable request of Assignee at any time and from time to time after the date
hereof, will forthwith, at its own expense, execute and deliver such further
instruments of assignment, transfer, conveyance, endorsement, direction or
authorization and do all things necessary or proper, as such requesting party or
its counsel may reasonably request, in order

 

Exhibit E-1

--------------------------------------------------------------------------------


 

to vest perfect or confirm, of record or otherwise, the right, title and
interest of Assignee, its successors and assigns, in and to the Purchased
Assets.

 

4.                                       Defined Terms.  Unless otherwise
indicated, capitalized terms used but not defined in this Agreement shall have
the respective meanings ascribed to them in the Asset Purchase Agreement.

 

5.                                       Other Agreements.  This Agreement shall
be subject to the terms and conditions of the Asset Purchase Agreement, and
shall in no way alter the provisions of the Asset Purchase Agreement, or the
rights and responsibilities of the parties thereto.

 

6.                                       Headings.  The headings contained in
this Agreement as to the contents of particular sections or other subdivisions
contained herein are inserted for convenience of reference only and are in no
way to be construed as part of this Agreement or as limitations on the scope of
particular sections or other subdivisions to which they refer and shall not
affect the interpretation or meaning of this Agreement.

 

7.                                       Governing Law.  This Agreement shall be
governed by, and controlled, construed and enforced in accordance with the laws
of the State of Mississippi, without regard to its choice of laws principles.

 

8.                                       Counterparts.  This Agreement may be
executed simultaneously and in any number of counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

 

9.                                       Successor and Assigns.  This Agreement
shall bind and inure to the benefit of and be enforceable by the parties hereto
and their respective successors and assigns.

 

10.                                 Miscellaneous.  This Agreement may be
amended or modified only in a written instrument signed by each of the parties
hereto.

 

[Remainder of Page Intentionally Left Blank]

 

Exhibit E-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on their respective behalves by their respective duly authorized
officers all as of the day and year first above written.

 

 

COLUMBIA PROPERTIES VICKSBURG, LLC

 

By:

 

 

Its

 

 

 

 

DELTA INVESTMENTS & DEVELOPMENT, LLC

 

By:

 

 

Its

 

 

Exhibit E-3

--------------------------------------------------------------------------------


 

Exhibit F

 

BILL OF SALE

 

THIS BILL OF SALE is executed and delivered as of the          day of
                              , 2010, by COLUMBIA PROPERTIES VICKSBURG, LLC, a
Mississippi limited liability company (“Seller”), for the benefit of DELTA
INVESTMENTS & DEVELOPMENT, LLC, a Nevada limited liability company (“Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, Seller has sold and conveyed to Buyer the real property identified as
                         (the “Property”) more particularly described in that
certain Quitclaim Deed executed by Seller in favor of Buyer dated as of the date
hereof; and

 

WHEREAS, in connection with such conveyance of the Property, Seller has agreed
to sell to Buyer and Buyer has agreed to purchase from Seller all right, title
and interest of Seller in and to the tangible personal property located on the
Property and used in connection with operation and maintenance of the
improvements on the Property, if any (the “Personal Property”);

 

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) in hand paid at or before the execution, sealing and delivery hereof,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by Seller, Seller hereby agrees as follows:

 

1.                                       Sale and Conveyance.  Seller hereby
sells, transfers and conveys unto Buyer, its successors and assigns, to the
extent assignable without third party consents or any cost or expense to Seller,
all right, title and interest of Seller in and to the Personal Property.

 

2.                                       Disclaimer.  This Bill of Sale is made
without warranty, representation, or guaranty by, or recourse against Seller of
any kind whatsoever.

 

3.                                       Governing Law.  This Bill of Sale shall
be governed by and construed in accordance with the internal laws of the state
in which the Property is located, without reference to the conflicts of laws or
choice of law provisions thereof.

 

4.                                       Binding Effect.  This Bill of Sale
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective heirs, executors, administrators, legal representatives,
successors and assigns.

 

Exhibit F-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed by its
duly authorized signatory as of the day and year first above written.

 

 

SELLER:

 

 

 

COLUMBIA PROPERTIES VICKSBURG, LLC

 

BY:

 

 

 

 

 

ITS:

 

 

Exhibit F-2

--------------------------------------------------------------------------------


 

Exhibit G

 

Customer Database

 

Exhibit G-1

--------------------------------------------------------------------------------


 

Exhibit H

 

Non-Foreign Affidavit

 

Exhibit H-1

--------------------------------------------------------------------------------


 

Schedule 1.1.1

 

Seller Knowledge Parties

 

Scott Butera

Lance Millage

 

Purchaser Knowledge Parties

 

J. Michael Caldwell

 

--------------------------------------------------------------------------------


 

Schedule 2.1(a)

 

Assumed Leased Real Property

 

Company Party

 

Other Party

 

Conveyance
Instrument

 

Execution Date

 

Expiration Date

Columbia Properties Vicksburg, LLC

 

City of Vicksburg

 

Riverboat Property Lease

 

6/23/1993

 

6/23/2023

Columbia Properties Vicksburg, LLC

 

City of Vicksburg

 

Amended and Restated Master Agreement

 

10/22/2003

 

10/22/2023

Columbia Properties Vicksburg, LLC

 

City of Vicksburg

 

Master Agreement

 

1/23/1993

 

 

Columbia Properties Vicksburg, LLC

 

Sally S. McDaniel, a/k/a Sally Sheffield

 

Data Warehouse Lease Agreement

 

3/01/2009

 

2/28/2011

 

2

--------------------------------------------------------------------------------


 

Schedule 2.1(c)

 

Equipment

 

See the attached list of gaming equipment.

 

Hotel Equipment needs to be added.

 

3

--------------------------------------------------------------------------------


 

Schedule 2.1(f)

 

Assumed Agreements

 

Contract

 

Company Party

 

Third Party

 

Execution Date

 

Term

Electronic Table System Lease Agreement

 

Horizon Casino Hotel

 

Shuffle Master

 

6/10/2010

 

Month to month

Rental Participation Agreement

 

Columbia Properties Vicksburg, LLC

 

Bally Gaming, Inc.

 

4/30/2010

 

Month to month

Vehicle Lease Agreement (Ford Escape)

 

Columbia Properties Vicksburg, LLC

 

Enterprise Fleet Management

 

6/28/2010

 

4 Years

Lease Agreement Dishmachine Equipment

 

Columbia Properties Vicksburg, LLC

 

Ecolab, Inc.

 

5/27/2010

 

1 year

Auto annual renewal

Gaming Device Lease

 

Tropicana Entertainment, Inc. d/b/a Horizon Hotel and Casino

 

Aruze Gaming America, Inc.

 

9/16/2010

 

180 Days - 3/10/2011

(Automatic monthly renewals)

Gaming Device Agreement

 

Columbia Properties Vicksburg, LLC

 

Aristocrat Technologies, LLC

 

6/15/2010

 

180 Days (Automatic 180 day renewals)

Addendum to Proprietary Game Master Agreement

 

Tropicana Holdings, LLC

 

AC Coin & Slot Service Co., Inc.

 

6/8/2010

 

Month to month

Software Maintenance Agreement

 

Columbia Properties, Vicksburg, LLC

 

Micros

 

9/1/2010

 

1 Year

General Terms & Conditions Agreement

Software License Agreement

 

Columbia Properties Vicksburg, LLC

 

IGT

 

3/01/2010

 

1 Year

Mitsubishi UPS and Battery Service/Maintenance Agreement

 

Horizon Casino

 

Electronic Power Systems, Inc.

 

1/01/2010

 

1 Year

Addendum to Vertical Transportation Agreement

 

Tropicana Entertainment, Inc.

 

Thyssenkrupp Elevator Corporation

 

4/1/2010

 

unknown

Sign Rental

 

Horizon Casino

 

Vision Outdoor,

 

7/23/2010

 

1 Year

 

4

--------------------------------------------------------------------------------


 

Agreement

 

 

 

LLC

 

 

 

 

The Lamar Companies Contract (Contract # 1293905)

 

Horizon Casino Vicksburg by Tropicana Entertainment, Inc.

 

Lamar Company

 

6/16/2010

 

Unknown (copy no legible)

The Lamar Companies Contract (Contract # 1146258)

 

Horizon Casino - Vicksburg

 

Lamar Company

 

1/20/2010

 

Unknown (copy no legible)

The Lamar Companies Contract (Contract # 1298454)

 

Tropicana Entertainment, Inc.

 

Lamar Company

 

6/16/2010

 

Unknown (copy no legible)

The Lamar Companies Contract (Contract # 1304304)

 

Horizon Casino

 

Lamar Company

 

7/20/2010

 

Unknown (copy no legible)

Yellow Pages Advertising

 

Horizon Casino Hotel Vicksburg

 

Yellow Book USA

 

3/10/2010

 

Unknown (copy no legible)

Trademark and Domain Name Assignment Agreement

 

Tropicana Entertainment, LLC

 

Wimar Tahoe Corporation

 

6/12/2009

 

 

Easement

Agreement for Sidewalk

 

Columbia Properties Vicksburg, LLC

 

Midsouth Rail Corporation

 

6/21/1993

 

 

 

Below Agreements also shown on Schedule 2.1(b) Assumed Lease Real Property

 

Company Party

 

Other Party

 

Conveyance
Instrument

 

Execution Date

 

Expiration Date

Columbia Properties Vicksburg, LLC

 

City of Vicksburg

 

Riverboat Property Lease

 

6/23/1993

 

6/23/2023

Columbia Properties Vicksburg, LLC

 

City of Vicksburg

 

Amended and Restated Master Agreement

 

10/22/2003

 

10/22/2023

Columbia Properties Vicksburg, LLC

 

City of Vicksburg

 

Master Agreement

 

1/21/1993

 

 

Columbia Properties Vicksburg, LLC

 

Sally S. McDaniel a/k/a Sally Sheffield

 

Data Warehouse Lease Agreement

 

3/01/2009

 

2/28/2011

 

5

--------------------------------------------------------------------------------


 

Purchaser reserves the right to assume or exclude the following agreements once
copies are provided to Purchaser for review.

 

Glory (USA), Inc. Service Agreement

 

Columbia Properties Vicksburg, LLC

 

Glory (USA), Inc.

 

10/01/2009

 

 

Konami Gaming, Inc. — in connection with UCC filed10/8/2010

 

Columbia Properties Vicksburg, LLC

 

Konami Gaming

 

10/  /2010

 

 

WMS Gaming, Inc. — in connection with UCC filed 8/31/2004  & Continued until
8/31/2014

 

Columbia Properties Vicksburg, LLC

 

WMS Gaming, Inc.

 

?

 

 

Atlantic City Coin and Slot Service Company - in connection with UCC filed

 

Columbia Properties Vicksburg, LLC

 

Atlantic City Coin and Slot Service Company

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

Schedule 2.2(c)

 

Excluded Agreements

 

Contract

 

Company
Party

 

Third Party

 

Execution
Date

 

Term

Computer Rental Agreement

 

Columbia Properties Vicksburg, LLC d/b/a Horizon Casino Hotel

 

SCA Promotions, Inc.

 

3/01/2010

 

1 Year

License,/Lease/Service Agreement — ACE shuffler

 

Columbia Properties Vicksburg, LLC d/b/a Horizon Casino — Vicksburg

 

Shuffle Master, Inc.

 

7/18/2009

 

Month to month

Financial Advisors Letter of Intent

 

Columbia Properties Vicksburg, LLC

 

MFR Partners, LLC f/k/a GEM Advisors, Inc.

 

5/1/2007

Amended 2/25/08

 

 

 

7

--------------------------------------------------------------------------------


 

Schedule 2.2(k)

 

Excluded Intellectual Property

 

The following domain names:

 

www.horizonvicksburgcasino.com

www.horizonvicksburg.com

www.horizoncasinovicksburg.com

www.horizoncasino.com

 

8

--------------------------------------------------------------------------------


 

Schedule 5.4(a)

 

Conflicts

 

Certain of the Purchased Assets are subject to a Deed of Trust, Assignment of
Rents, Security Agreement and Fixture Filing in favor of Ichan Agency Services
LLC and secure a $150,000,000 Credit Facility with Tropicana Entertainment, Inc.
as Borrower.

 

9

--------------------------------------------------------------------------------


 

Schedule 5.4(b)

 

Seller Consents of Third Parties

 

1.             Seller must surrender its Mississippi Gaming Commission
operator’s license upon licensure of Purchaser.

 

2.             The following third parties must consent to the assignment to
Purchaser of their contracts with Seller:

 

Party Requiring Consent

 

Contract

MFR Partners LLC

 

Financial Advisors Letter of Intent

Aristocrat Technologies, Inc.

 

Gaming Device Agreement

Bally Gaming, Inc.

 

Rental Participation Agreement

Electronic Power Systems, Inc.

 

Annual Service Agreement

International Game Technology

 

Software License and Maintenance Agreement

Micros

 

Standard Terms and Conditions of Sales Contract (One Year Warranty)

SGA Promotions, Inc.

 

Computer Rental Agreement

City of Vicksburg

 

Second Riverboat Property Lease and Amended and Restated Master Agreement of
Purchase and Sale

Sally Sheffield

 

Data Warehouse Lease Agreement

Lay, Pitman & Associates, Inc.

 

Consulting Agreement

Vision Outdoor, LLC

 

Sign Rental Agreement

AC Coin & Slot Service Co., Inc.

 

Addendum to Proprietary Game Master Agreement

Ichan Agency Services LLC

 

Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing and
other credit facility documents

 

10

--------------------------------------------------------------------------------


 

Schedule 5.5

 

Title to Purchased Assets

 

Certain of the Purchased Assets are subject to a Deed of Trust, Assignment of
Rents, Security Agreement and Fixture Filing in favor of ICHAN Agency Services
LLC and secure a $150,000,000 Credit Facility with Tropicana Entertainment Inc.
as Borrower.  This Deed of Trust, Assignment of Rents, Security Agreement and
Fixture Filing will be discharged in relation to the Purchased Assets at or
prior to Closing.

 

11

--------------------------------------------------------------------------------


 

Schedule 5.6

 

Financial Statements

 

See the following attached financial statements:

 

1.     The audited balance sheet of and statement of income for the twelve (12)
month period ending December 31, 2009.

2.     The unaudited balance sheets as of and statements of income for the three
(3) month period ending September 30, 2010.

 

Seller to provide a description of all material services provided by any
Affiliate to the Seller and those provided by Seller to any Affiliate, and the
respective compensation for the costs of the services.

 

12

--------------------------------------------------------------------------------


 

Schedule 5.8(a)

 

Owned Real Property

 

Legal descriptions to be inserted or attached hereto.

 

13

--------------------------------------------------------------------------------


 

Schedule 5.8(b)

 

Leased Real Property

 

 

 

 

 

Conveyance

 

 

 

 

Company Party

 

Other Party

 

Instrument

 

Execution Date

 

Expiration Date

Columbia Properties Vicksburg, LLC

 

City of Vicksburg

 

Riverboat Property Lease

 

6/23/1993

 

6/23/2023

Columbia Properties Vicksburg, LLC

 

City of Vicksburg

 

Amended and Restated Master Agreement

 

10/22/2003

 

10/22/2023

Columbia Properties Vicksburg, LLC

 

City of Vicksburg

 

Master Agreement

 

1/23/1993

 

 

Columbia Properties Vicksburg, LLC

 

Sally Sheffield

 

Data Warehouse Lease Agreement

 

3/01/2009

 

2/28/2011

 

14

--------------------------------------------------------------------------------


 

Schedule 5.9

 

Material Contracts

 

Contract

 

Company Party

 

Third Party

 

Execution Date

 

Term

Addendum to Proprietary Game Master Agreement

 

Horizon Casino Hotel

 

AC Coin & Slot Service Co., Inc.

 

12/12/2009

 

Month to month

Sign Rental Agreement

 

Horizon Casino

 

Vision Outdoor, LLC

 

7/23/2010

 

1 Year

Gaming Device Agreement

 

Columbia Properties Vicksburg, LLC

 

Aristocrat Technologies, Inc.

 

6/15/2010

 

180 Days (Automatic renewal)

Gaming Device Lease

 

Tropicana Entertainment, Inc. d/b/a Horizon Hotel and Casino

 

Aruze Gaming America, Inc.

 

9/16/2010

 

180 Days (Automatic renewal)

Rental Participation Agreement

 

Columbia Properties Vicksburg, LLC

 

Bally Gaming, Inc.

 

4/30/2010

 

Month to month

Vehicle Lease Agreement (Ford Escape)

 

Columbia Properties Vicksburg, LLC

 

Enterprise Fleet Management

 

6/28/2010

 

4 Years

Mitsubishi UPS and Battery Service/Maintenance Agreement

 

Horizon Casino

 

Electronic Power Systems, Inc.

 

1/01/2010

 

1 Year

Glory (USA), Inc. Service Agreement

 

Columbia Properties Vicksburg, LLC

 

Glory (USA), Inc.

 

10/01/2009

 

 

General Terms & Conditions Agreement

Software License Agreement

 

Columbia Properties Vicksburg, LLC

 

IGT

 

3/02/2010

 

 

Maintenance Service Agreement

 

JMBS Casino, LLC d/b/a Horizon Casino Vicksburg

 

Kossen Equipment, Inc.

 

6/29/2010

 

 

The Lamar Companies Contract (Contract # 1293905)

 

Tropicana Entertainment, Inc.

 

Lamar Company

 

6/16/2010

 

 

The Lamar Companies Contract

 

Tropicana Entertainment,

 

Lamar Company

 

1/20/2010

 

 

 

15

--------------------------------------------------------------------------------


 

(Contract # 1146258)

 

Inc.

 

 

 

 

 

 

The Lamar Companies Contract (Contract # 1298454)

 

Tropicana Entertainment, Inc.

 

Lamar Company

 

7/20/2010

 

 

Computer Rental Agreement

 

Horizon Casino Hotel

 

SCA Promotions, Inc.

 

3/01/2010

 

1 Year

Electronic Table System Lease Agreement

 

Horizon Casino Hotel

 

Shuffle Master

 

5/20/2010

 

Month to month

The Lamar Companies Contract (Contract # 1304304)

 

Tropicana Entertainment, Inc.

 

Lamar Company

 

7/20/2010

 

 

License and Lease Agreement

 

Horizon Casino Hotel

 

Shuffle Master

 

6/25/2009

 

Month to month

Trademark License Agreement

 

Tropicana Entertainment, LLC

 

Lake Tahoe Casino Realty I, LLC

 

 

 

 

Trademark Sublicense Agreement

 

Lake Tahoe Casino Realty I, LLC

 

LV Casino, LLC

 

 

 

 

Financial Advisors Letter of Intent

 

Columbia Properties Vicksburg, LLC

 

MFR Partners LLC

 

 

 

 

Easement Agreement for Sidewalk

 

Columbia Properties Vicksburg, LLC

 

Midsouth Rail Corporation

 

6/21/1993

 

 

 

16

--------------------------------------------------------------------------------


 

Schedule 5.10

 

Litigation; Orders

 

See the attached list of litigation matters and open claims.

 

17

--------------------------------------------------------------------------------


 

Schedule 5.11

 

Compliance with Environmental Laws

 

OSHA Complaint 207562364

 

The Seller addressed the issues brought to light in this complaint and has not
received any further correspondence from OSHA.

 

18

--------------------------------------------------------------------------------


 

Schedule 5.12(b)

 

Employment Agreements

 

There are no employment agreements.

 

19

--------------------------------------------------------------------------------


 

Schedule 5.12(e)

 

Employee Information

 

This will be provided prior to Closing.

 

20

--------------------------------------------------------------------------------


 

Schedule 5.13(a)

 

Seller Benefit Plans

 

Plan Type

 

Description

 

Rules

 

Number of Vicksburg
Employee Participating

Medical:  CIGNA

 

Two Plans;

HRA — Choice Plan

OAP — Open Access Plus Plan

 

Hourly employees are eligible 1st of the month following 90 days from DOH

Salaried employees are eligible 1st of the month following DOH

 

HRA:  97

OAP:  0

Dental:  Delta Dental

 

One Plan

 

If the employee elects the medical HRA, dental is bundled.

If the employee elects the medical OAP, they have the option of not electing the
dental plan.

 

97

Vision:  CIGNA

 

One Plan

 

If the employee elects the medical HRA, vision is bundled.

If the employee elects the medical OAP, they have the option of not electing the
vision plan.

 

97

401K:  T. Rowe Price

 

One Plan

 

No employer Match

 

14

Flexible Spending Accounts

 

Two Plans;

FSA — Health Care

FSA — Dependent Care

 

 

 

Medical:  2

Dependent: 0

Short Term Disability (Executive Plan)

 

Company Paid Plan for GM only

 

Company pays STD for coverage up to the maximum of $1,500 per week or 60% of
salary, whichever is less.

 

1

 

Short Term Disability (Executive Plan)

 

Employee Paid Plan for GM only

 

Executive may elect to purchase additional STD for coverage up to the maximum of
$1,500 per week or 60% of salary, whichever is less.

 

0

Short Term Disability

 

Company Paid Plan

 

If the employee elects the medical HRA, Co paid STD is provided.  The benefit
pays 60% of salary up to $250/week.

 

97

Short Term Disability

 

Employee Paid Plan

 

Can purchase extra STD up to a maximum of 950/week or 60% of salary whichever is
less.

 

8

Long Term Disability (Executive

 

Company Paid Plan for GM only

 

Company pays LTD for coverage up to the maximum of $15,000 per month or 60% of
salary, whichever is less.

 

1

 

21

--------------------------------------------------------------------------------


 

Plan)

 

 

 

 

 

 

Long Term Disability

 

Employee Paid Plan

 

Employee can purchase LTD up to a maximum or $5,000 per month or 60% of salary
whichever is less.

 

32

Life Insurance

 

Company Paid

 

If the employee elects the medical HRA, Co paid Life is provided.  The benefit
pays 1xsalary up to $150,000.

 

97

Life Insurance

 

Voluntary

 

Employee can purchase Life Insurance 5x salary up to $500,000.  EOI required at
300,000.

 

58

Life Insurance

 

Spouse

 

Employee can purchase Life Insurance for spouse up to a maximum coverage of
$20,000

 

19

Life Insurance

 

Children

 

Employee can purchase Life Insurance for children up to a maximum coverage of
$20,000

 

30

 

22

--------------------------------------------------------------------------------


 

Schedule 5.13(b)

 

Assumed Benefit Plans

 

None

 

23

--------------------------------------------------------------------------------


 

Schedule 5.14

 

Financial Advisors

 

GEM Advisors, Inc. n/k/a MFR Partners, LLC

 

24

--------------------------------------------------------------------------------


 

Schedule 5.15

 

Permits; Compliance with Laws

 

Permit/License

 

Type

 

Issuing Agency

 

Renewed

 

Frequency

 

Due Date

593

 

Gaming License

 

Mississippi Gaming Commission

 

10/27/2009

 

3 years

 

10/26/2012

587361 (Star of Vicksburg)

 

Homeland Security Vessel

 

United States Coast Guard

 

3/23/2010

 

Annual

 

3/31/2011

C1002-MS-13

 

Marine Inspection

 

ABS Consulting Risk/Marine Services

 

 

 

Annual

 

8/17/2011

4240038

 

Food Permit (Employee Café.)

 

Mississippi Department of Health

 

 

 

Annual

 

11/24/2010

4240040

 

Food Permit (Josh’s Steak House)

 

Mississippi Department of Health

 

 

 

Annual

 

12/09/2010

4240028

 

Food Permit (Casino 1 Captain)

 

Mississippi Department of Health

 

 

 

Annual

 

11/24/2010

21934

 

Alcoholic Beverage Permit

 

Mississippi Department of Revenue/ABC

 

 

 

Annual

 

11/02/2010

75-13070-8

 

Beer Permit and Privilege License

 

Mississippi Department of Revenue

 

 

 

Annual

 

9/01/2011

2009-11188

 

Privilege License

 

City of Vicksburg

 

 

 

Annual

 

9/30/2010

AC# 075-13070-8

 

Sales and Use Tax

 

Mississippi Department of Revenue

 

 

 

 

 

 

208107 (2009-82)

 

Privilege License (Music Machine)

 

City of Vicksburg

 

 

 

Annual

 

1/31/2011

15USC1173

 

Gambling Device Registration

 

Attorney General’s Office

 

 

 

Annual

 

12/31/2010

WQCQ826

 

Security Radios

 

Federal Communications Commission

 

 

 

 

 

5/04/2015

 

25

--------------------------------------------------------------------------------


 

Schedule 5.17(a)

 

Vessel

 

The Vessel is subject to a First Preferred Ship Mortgage in favor of Ichan
Agency Services LLC and secures a $150,000,000 Credit Facility with Tropicana
Entertainment Inc. as Borrower.  This First Preferred Ship Mortgage will be
discharged and released from the Vessel at or prior to the Closing.

 

26

--------------------------------------------------------------------------------


 

Schedule 5.18(a)

 

Accounts and Notes Receivable and Payable

 

This will be provided prior to Closing.

 

27

--------------------------------------------------------------------------------


 

Schedule 9.2(a)

 

Reservations

 

See the attached list of reservations.

 

28

--------------------------------------------------------------------------------


 

Schedule 9.2(d)

 

Safe Deposit Boxes

 

See the attached list of safe deposit boxes.

 

Seller to provide list of safe deposit boxes.

 

29

--------------------------------------------------------------------------------


 

Schedule 9.4

 

Insurance Policies

 

General Liability

 

Insurer: Liability Insurance Underwriters

Policy Number: EGL-NY-206106-100

Coverage Limit: $1,000,000

 

Automobile Liability

 

Insurer: Zurich American Insurance Co.

Policy Number: BAP 5095788-00

Coverage Limit: $2,000,000

 

Garagekeepers Liability

 

Insurer: Zurich American Insurance Co.

Policy Number: BAP 5095788-00

Coverage Limit: $1,000,000

 

Excess Liability

 

Carrier (Layer 1): Catlin Insurance Co. (UK) Ltd.

Policy Number: XSA 10006-0609

Coverage Limit: $15,000,000

 

Carrier (Layer 2): Lexington Insurance Co.

Policy Number: 117-28-82

Coverage Limit: $20,000,000

 

Carrier (Layer 3): Allied World National Assurance

Policy Number: C010907/001

Coverage Limit: $15,000,000

 

Carrier (Layer 4): Lexington Insurance Co.

Policy Number: 668-47-04

Coverage Limit: $25,000,000

 

Carrier (Layer 5): Navigators Insurance Co.

Policy Number: NY09EXC086738NV

Coverage Limit: $25,000,000

 

Carrier (Layer 6): Illinois Union Insurance Company

Policy Number: G24101174 001

 

30

--------------------------------------------------------------------------------


 

Coverage Limit: $25,000,000

 

Carrier (Layer 7): Torus Insurance (Bermuda) Limited

Policy Number: BDA FF01-2009-0024

Coverage Limit: $25,000,000

 

Carrier (Layer 8): Endurance American Specialty Insurance Co.

Policy Number: ELD1000182700

Coverage Limit: $25,000,000

 

Carrier (Layer 9): AXIS Surplus Insurance Co.

Policy Number: ENU751048/01/2010

Coverage Limit: $25,000,000

 

Carrier (Layer 10): The American Assurance Company

Policy Number: SHX 00074387333

Coverage Limit: $25,000,000

 

Carrier (Layer 11): Ohio Casualty Insurance Company

Policy Number: ECO (10) 54377316

Coverage Limit: $25,000,000

 

Worker’s Compensation

 

Insurer: American Zurich Insurance Co.

Policy Number: WC 5095787-00

Coverage Limit: $1,000,000

 

Non-Owned Aircraft Liability

 

Insurer: Arch Insurance Company

Policy Number: 11NOA70516 02

Coverage Limit: $1,000,000

 

Storage Tank Liability

 

Insurer: Illinois Union Insurance Company

Policy Number: UST G24887315 001

Coverage Limit: $5,000,000

 

Water Quality Pollution Liability

 

Insurer: Water Quality Insurance Syndicate

Policy Number: 43-50940

Coverage Limit A (Oil Discharge): varies per vessel

Coverage Limit B (Hazardous Substance Discharge): $5,000,000

 

31

--------------------------------------------------------------------------------


 

Coverage Limit C (Defense Cost Assoc. to A & B): included in limits

Coverage Limit D (Fines & Penalties): $157,500

Coverage Limit E (Other than Oil and Hazardous Substance): $1,000,000

Coverage Limit F (Salvaging, Cleanup, Offloading Etc.): $1,000,000

Coverage Limit G (Public Relations): $100,000

 

32

--------------------------------------------------------------------------------


 

Schedule 10.1(c)

 

Hotel Roof Repair and Mold Remediation

 

Roof Repairs: The roof is made up of a single ply membrane area and a sheet
metal mansard area. The membrane area was carefully inspected and no defects
were found. The sheet metal mansard area was carefully inspected and the source
of the water infiltration was found to be leaks in the gutter system. The gutter
system is accessible only from the exterior of the roof. R&R Sheet Metal has
been contracted to repair the gutter system by the application of specialty
mastic material and will be reinforced with fabric. This work is contingent on
weather conditions but should be complete by mid December 2010.

 

Mold Remediation: Forensic Analytical Consulting Services conducted a mold
assessment and identified 10 rooms that required professional remediation on
October 20, 2010. This service was contracted and is underway now. This work
will be monitored and checked for compliance by FACS when the work is complete
which is expected by the end of Nov. There were several areas of minor nuisance
mold which the staff was trained to remediate those areas by FACS.

 

33

--------------------------------------------------------------------------------


 

Schedule 11.2

 

Purchase Price Allocation

 

34

--------------------------------------------------------------------------------


 

Purchaser Schedules

 

35

--------------------------------------------------------------------------------


 

Schedule 6.4(b)

 

Purchaser Consents of Third Parties

 

1.                                       Mississippi Gaming Commission — Seller
must obtain certain approvals relative to the sale of the Purchased Assets,
including the licensure of the Purchaser and the findings of suitability of
certain individuals and entities associated therewith.

 

2.                                       Mississippi Department of Revenue,
Alcoholic Beverage Control Division — The Alcoholic Beverage Control Division of
the Mississippi Department of Revenue must approve the transfer of Seller’s
on-premises alcoholic beverage retailer’s permit to Purchaser.

 

3.                                       Mississippi Department of Revenue —
Purchaser must register with the Mississippi Department of Revenue and obtain a
Retail Beer Permit and Privilege License.

 

4.                                       Mississippi Department of Revenue,
Miscellaneous Tax Division — Purchaser must provide a surety bond as required
for gaming establishments to the Mississippi Department of Revenue.

 

5.                                       United States Coast Guard — Purchaser
must obtain a new vessel registration certificate.

 

6.                                       Mississippi Department of Health —
Purchaser must obtain food service permits.

 

7.                                       United States Department of the
Treasury, Alcohol and Tobacco Tax and Trade Bureau — Purchaser must register as
an alcohol dealer.

 

8.                                       United States Department of Justice —
Purchaser must submit to the Department of Justice its Request for Registration
under the Gambling Devices Act.

 

9.                                       City of Vicksburg — Purchaser must
obtain privilege licenses from the City of Vicksburg.

 

10.                                 Federal Communications Commission —
Purchaser must obtain a license from the Federal Communications Commission to
operate certain security radios.

 

36

--------------------------------------------------------------------------------


 

Schedule 6.6

 

Purchaser Financial Advisors

 

None.

 

37

--------------------------------------------------------------------------------


 

Schedule 10.1(b)

 

Purchaser Required Governmental Consents

 

1.                                       Mississippi Gaming Commission — Seller
must obtain certain approvals relative to the sale of the Purchased Assets,
including the licensure of the Purchaser and the findings of suitability of
certain individuals and entities associated therewith.

 

2.                                       Mississippi Department of Revenue,
Alcoholic Beverage Control Division — The Alcoholic Beverage Control Division of
the Mississippi Department of Revenue must approve the transfer of Seller’s
on-premises alcoholic beverage retailer’s permit to Purchaser.

 

3.                                       Mississippi Department of Revenue —
Purchaser must register with the Mississippi Department of Revenue and obtain a
Retail Beer Permit and Privilege License.

 

4.                                       Mississippi Department of Revenue,
Miscellaneous Tax Division — Purchaser must provide a surety bond as required
for gaming establishments to the Mississippi Department of Revenue.

 

5.                                       United States Coast Guard — Purchaser
must obtain a new vessel registration certificate.

 

6.                                       Mississippi Department of Health —
Purchaser must obtain food service permits.

 

7.                                       United States Department of the
Treasury, Alcohol and Tobacco Tax and Trade Bureau — Purchaser must register as
an alcohol dealer.

 

8.                                       United States Department of Justice —
Purchaser must submit to the Department of Justice its Request for Registration
under the Gambling Devices Act.

 

9.                                       City of Vicksburg — Purchaser must
obtain privilege licenses from the City of Vicksburg.

 

10.                                 Federal Communications Commission —
Purchaser must obtain a license from the Federal Communications Commission to
operate certain security radios.

 

38

--------------------------------------------------------------------------------